Case 13-50530-CSS   Doc 772-20   Filed 08/21/20   Page 1 of 57




 Exhibit 129
                Case 13-50530-CSS           Doc 772-20       Filed 08/21/20       Page 2 of 57




From: Stephanie Bond [shbond95@gmail.com]
Sent: Saturday, August 29, 2009 5:51 PM
To: Derex Walker
Cc: Stephanie Bond
Subject: Allied
Attachments: Allied_Restructuring_Proposal_lnternal_090828_DRAFT.ppt; Restructuring Alternatives.xls;
                        20090828 Financial Projections Package Plan_Base.xls



attached is the pres + the key support files, let me know if you have any issues retrieving them.



- Stephanie Bond

                                                                                           EXHIBIT
                                                                                                    629
                                                                                              5-23-2019
                                                                                              WALKER - II
                                                                                          LoriScinta.RPR.CSBWU




Confidential YUCAIPA701177
                Case 13-50530-CSS   Doc 772-20   Filed 08/21/20   Page 3 of 57




               This document was produced in native format.




Confidential
                                                                            YUCAIPA701178
                        Case 13-50530-CSS   Doc 772-20   Filed 08/21/20   Page 4 of 57

STRICTLY CONFIDENTIAL




                                                                                         August 2009
Industry Volume and Market Share
(units in millions)




           20.0 -T                                                                                                        -T 45.0%




           16.0 +
                                                                                                                                     Case 13-50530-CSS




     -I 12.0

     E
                                                                                                                                     Doc 772-20




      c
      (U
      E
     I 8.0
                                                                                                                                     Filed 08/21/20




             4.0 +
                                                                                                                                     Page 5 of 57




                             2008A                   2009E           2010E                2011E               2012E


                      North American SAAR ^a Allied Units —•—Allied Market Share -»- Allied Market Share with Labor Concessions



 Based on data from Global Insights for June 2009.
Business Plan Projections
($ and units in millions, except for per unit information)




                                                                        2003A             2009E              Z010E             2011E             2Q12E

 North American SAAR                                                        14.9              11,1               12,8              15,3              17,0
 Allied Units Hauled                                                            6.0               4.0                4.S               5.1               5,3
                                                                                                                                                               Case 13-50530-CSS




     % Market Shore                                                        40.296            36.2%              35,6%             33.1%             31.0%

  Revenue                                                         s        75S.1      s      446.6      s.      51S.4      s      S79.8      s      G11.7
     %Growth                                                               -7.9%            -41.1%              15.4%             12.5%              5.5%
     Revenue per Unit                                             s        12G.G      s      110,9      $       113,4      5      114.6      $      116.0
                                                                                                                                                               Doc 772-20




  EBITDA                                                                    52.B              113                23.0              25.2              18.0
  Pl us: La bar Concessions/Market Share Gains                                                    1.7            24.0              353               37.8

  Pro Forma EBITDA                                                          52.B              13.0               47.0              60.5              55.8
     % Margin                                                               70%               2S%                9.1%            10.4%               9.1%
                                                                                                                                                               Filed 08/21/20




 Capital Expenditures                                                       55.8              19.3               29.5              303               303
 Average Active Fleet Age (Years)                                            8.9                  6.9                8.4            9-5              10.2

  Repair & Maintenance Expense                                              48.8              28.5               33-7              38.4              38.8
                                                                                                                                                               Page 6 of 57




 Volume projections based on data from Global Insights for June 2009.
Debt Capitalization and Ownership
($ in millions)




                        First Li en Debt
                                                                                                            2009 E Pro Forma EB17DA                      $        13.0
                            Revolving Loars                                        35,0
                                                                                                            Leverage Ratio                                       18.SX
                            Term Loans                                            176.0

                            Total First U en                                      211.0                     Run Rate EBlTDA                              s       30.0
                                                                                                            Leverage Ratio                                        80x
                        Second Lien Term Loans                                     30.0

                        Told Debt                                                 241.0
                                                                                                                                                                         Case 13-50530-CSS




                                                           Term Loan                      LC                  Revolver                   Total
                  Yucaipa                                            114.7                     30.4                                              145.1       55.6%
                                                                                                                                                  19.2
                                                                                                                                                                         Doc 772-20




                  Black Diamond                                       14.9                       4.2                                                          7,3%
                  Spectrum                                            13.9                       4.0                                              17.9        6.9%
                  Alcentra                                              &.4                      2.4                                              10,8        4,1%
                  Stone Tower Capital                                   4.3                      3.4                                               7.8        3.0%
                  MJX Asset Mangement                                   5.4                      1.5                                               6.9        2.6%
                  Other Lenders                                        14.3                      4-1                                              183         7.0%
                  CIT                                                                                                   35.0                      35.0        13.4%
                                                                                                                                                                         Filed 08/21/20




             Total Fast lien Debt                                    176.0                     50.0                     35.0                     261.0       100.0%




                  Yucaipa                                                     $20.0                     66.7%
                  Spectrum                                                      5.0                     16.7%
                                                                                                                                                                         Page 7 of 57




                  Blackstone                                                    3.0                     10.0%
                  McDonnell                                                     2.0                      6.7%
             Total Second Lien Debt                                           $30.0                    100.0%




 (1) In addition to funded debt, the Company has a $50.0 million letter of credit facility, of which $30.0 million is held by Yucaipa.
Restructiring Scenarios


     We believe there are three main alternatives for a consensual restructuring of Allied

             > Scenario 1 - Credit bid our claims in a 363 sale


             > Scenario 2 - Out of court restructuring with debt equitization


             >- Scenario 3 - Out of court restructuring with liquidation preference
                                                                                                                 Case 13-50530-CSS




     Under each scenario, we would propose the following debt modifications:


                                                                                             Annual Savings to
            Proposed Modification
                                                                                                                 Doc 772-20




                                                                                                 Allied <1>


            PIK interest on first lien debt for 36 months (L+400 bps)                          $12.5 million



            PIK interest on second lien debt(L+750 bps)                                          $3 million
                                                                                                                 Filed 08/21/20




            Cease first lien amortization payments                                              $1.8 million
                                                                                                                 Page 8 of 57




            Extend maturity on all debt to May 2015 (i.e. 3 year extension)                         NA




(1) Based on existing capital structure.
Scenario 1 - 363 Credit Bid
($ in millions, except for debt trading price)



                                                                                             Targeted Debt Capacity
                                                                      Z.50X                               3.00V                   3^0x
  Run Rate EBITDA                                                                  30.0                                30.0               30,0
  Total Debt Capacity                                                              75.0                                90.0              105.0

  ljess:Vucaipa DIP Loan               w                                           20.0                                20.0               20.0

  Residual Debt Capacity                                                           55.0                                 70.0              85.0
                                                                                                                                                 Case 13-50530-CSS




  First Lien Debti2i                                                             244.7                                244.7              244.7
  Less: Residual &ebt Capacity                                                     S&.0                                 70.0              85.0

  Total Credit Bid                                                                189.7                               174.7              1S9.7
                                                                                                                                                 Doc 772-20




  Total Credit Bid                                                                189.7                               174.7              1S9.7

  Less: Yucai pa Credit Bid              w                                        132-S                               1223               11L8

  Won-Yucaipa Credit Bid                                                           56.9                                 52.4              47.9


  Yucaipa Credit Bid                                                              132.8                               1123               11L8
                                                                                                                                                 Filed 08/21/20




  Current Debt Trading Price                                                       0.30                                 030               030
  MV of Yucai pa Credit Bid                                                        39.8                                 36.7              33.5


  MV of Yucai pa Credit Bid                                                        39.S                                 36.7              333
  % Equity Attributable to Yucaipa Bid                                               70%                                 70%               70%
                                                                                                                                                 Page 9 of 57




  Implied Equity Value                                                              B6.9                                52.4              47.9
  Pl us! Debt Capacity                                                              75.0                                90.0             105.0

  Implied Enterprise Value                                                        131.9                               142.4              152.9
  Implied Valuation Multiple                                                       4.40K                               4.75K             5.10x

 (1) Consists of $10.0 million in new money and a roll-up of $10.0 million in existing first lien debt.
 (2) Includes $33.7 million of LCs that have been drawn and not reimbursed, of which Yucaipa's pro-rata share is $20.2 million.
 (3) Assumes that Yucaipa requires 70.0% of equity.
Scenario 2 - Debt for Equity Swap
($ in millions, except for debt trading price)



                                                                                                                         Targeted Debt Capacity
                                                                                                  Z.50x                          3.00X             3,50x

 Run Rate EBITDA                                                                      s                        30,0 $                     30,0 $            30,0
 Debt Capacity                                                                                                 7S,0                       90-0             105.0

 Less: Mew Money I nvestment                                                                                   10.0                       10.0              10.0

 Residual Debt Capacity                                                                                        GS.O                       80.0              95.0
                                                                                                                                                                   Case 13-50530-CSS




 FirstUenDebt111                                                                                             244.7                       244.7             244.7
 Less: Residual Debt Capacity                                                                                  65.0                       80.0              9S.O

 Required Equi ration                                                                                        179.7                       164.7             149.7
                                                                                                                                                                   Doc 772-20




 Required Equitiiation                                                                                       179.7                       164.7             149,7
 Current &ebt Tradi ng Price                                                          s                        030 S                      0.30 $            0,30

 MVof Equitized Debt                                                                                           53.9                       49.4              44,9

 % Equity Attributable to Equitized Debt                                                                     70.0%                       70-0%             70.0%
                                                                                                                                                                   Filed 08/21/20




 Implied Equity Value                                                                                          77.0                       70.6              64,1

 Pl us: Debt Capacity                                                                                          75,0                       90.0             105.0

 Implied Enterprise Value                                                                                    152.0                       160-G             169A
 Implied Valuatio.n Multiple                                                                                  5-07x                      535x              5-64x
                                                                                                                                                                   Page 10 of 57




 Vucaiua Equity Ownership

 Existing Equity Post-Dilution                                                                               21.4%
 Mew Equity on Account of Debt Exchange                                                                      38.6%

 Total Ownership                                                                                             60.0%


(1) Includes $33.7 million ofLCs that have been drawn and not reimbursed, of which Yucaipa's pro-rata share is $20.2 million.
Scenario 3 - Liquidation Preference
($ in millions, except for debt trading price)

                                                                                             Targeted Debt Capacity
                                                                          Z.50x                         3.00x                   3,50x
Run Rate EBITDA                                                  s                   30.0 $                        30.0 $                30.0
Debt Capacity                                                                        75.0                          90.0                 105.0
Less: New Money Investment                                                           10.0                          10.0                  10.0

Residual Debt Capacity                                                               GS.O                          80.0                  95.0

FirstUen&ebt111                                                                    244.7                         244.7                  244.7
Less: Residual Debt Capacity                                                         65.0                          80.0                  95,0
                                                                                                                                                Case 13-50530-CSS




Required Oebt Forgiveness/Equitization                                             179.7                         164.7                  149,7

Required OebtForgiveness/Equitization                                              179.7                         164.7                  149,7
Less:Yucaipa Required fcquitization                                                  99.1                          90.5                  82,5
^to^-Yucaipa Debt Forgiveness                                                        80.6                          73.8                  G7.1
Current Debt Tradi ng Price                                                          0.30 S                        0.30 S                0.30
                                                                                                                                                Doc 772-20




                                                                 s
Liquidation Preference                                                               24.2                          22.2                  20,1

Yucaipa Required Equitization                                                        99.1                          90.8                  82,5
Current Debt Trading Price                                                           0.30                          0.30                  0.30

MVofEquitized Debt                                                                   29.7                          27.2                  24.8
% Equity Attributable to Equitized Debt                                             40.0%                         40.0%                 w.o%
Implied Equity Value                                                                 743                           68.1                  61.9
                                                                                                                                                Filed 08/21/20




Pl us: Debt Capacity                                                                 75.0                          90.0                 105.0

Implied Enterprise Value                                                           1493                          155.1                  166.9
Implied Valuation Multiple                                                          4.9SX                         5-Z7x                 5.56x

Yucama OwmerAn
Existing Equity Post-Di I uti on                                                    42-8%
                                                                                                                                                Page 11 of 57




New Equity on Account of Debt Exchange                                              40.0%

Total Ownership                                                                     S2.S%

NewManev                                                                             10.0                          10.0                  10.0

FirstUen Debt                                                                        35.8                          44.1                  52-4

Yucaipa Debt Ownership                                           s                   45.8 $                        54.1 $                62.4

(1) Includes $33.7 million ofLCs that have been drawn and not reimbursed, of which Yucaipa's pro-rata share is $20.2 million.
(2) Subject to the liquidation preference.
Yucaipa Ownership Summary
($ in millions)




 Scenario 1 - 365 Credit Bid

                                                         Totai                 Yucaipa      %
 DIP Loan                                           s            20,0     s.         20.0   100.0%
 FlrstLlen&ebt(11'                                               70,0                12.7    18.1%
 Second Lien Debt                                                                               NA
                                                                                                     Case 13-50530-CSS




 Equity                                                                                      70.0%



 Scenario 2 - Debt for Eauitv Swao
                                                                                                     Doc 772-20




                                                         Total                 Yucaipa      %
 Ntew Money                                         s            10.0     s          10.0   100.0%
 FirstUenDebtllt                                                 so.o                44.1   55.2%
 Second Lien Debt                                                30.0                30.0   100.0%

 Equity                                                                                     60-0%
                                                                                                     Filed 08/21/20




 ScBnaru 3 - Lnuidatkm Preference

 New Money                                          s            10.0     $          10.0   100.0%
 FirstUen Debt11;                                                80.0                44.1   55.2%
 Second Lien Debt                                                30.0                30.0   100-0%
                                                                                                     Page 12 of 57




 Equity                                                                                     82.8%




/Ina/ys/s assumes targeted debt coverage of 3. Ox
(1) Includes letters of credit that have been drawn and not reimbursed.
Case 13-50530-CSS   Doc 772-20   Filed 08/21/20   Page 13 of 57




                    Appendix
Liquidation Analysis
($ in millions)


                                                                                                                                      Estimated
                                                                                   Book Value           96 Recovery                   Proceeds

 Cash and Equivalents                                                        $ 9,0                               109.0%          $ 9,0
Accounts Receivable, net                                                                   17.0                  100,0%                      17,0
 Net Eligible Roll ing Stock'u                                                            32.S                   100.0%                      32.5
 Estimated Real Estate Value                                                              13.7                     87.0%                     20 ,G
                                                                                                                                                          Case 13-50530-CSS




                     -<z>
Gross Proceeds'                                                                                                                              793.


                                                               |3>
 Less: Liquidation Fees and Wind Down Costs'                                                                                                (ii,9i

Total Proceeds Available for Distibution                                                                                       _$_           673
                                                                                                                                                          Doc 772-20




Albxaitinn nf Pt-<twp<h:

Total Proceeds Available for Distibutkm                                                                                          $           673

 Less: Revolving Facility (CIT}                                                                                                             (35.0)
Total Proceeds Available after Revoh/ing Facility                                                                                            323
                                                                                                                                                          Filed 08/21/20




 Plus: Excess LC Deposits                                                                                                                    1G.O

Total Proceeds Available after First Lien Term Loans                                                                                         483

 Less: First Lien Term Loan s (including LC Facility}                                                                                      (226.0)

Total Proceeds Available after First Lien Term Loans
                                                                                                                                                          Page 14 of 57




 Less: Second Lien Term Loans                                                                                                                30.0

 Total Proceeds Available after Secong Lien Loans                                                                              _$_




 (1) Based on valuation performed by Accuval.
 (2) Does not reflect any value associated with selling Axis as a going concern.
 (3) Estimated Liquidation Fees of 20% of Rolling Stock and 5% of Real Estate. Wind Down Costs estimated at 5% of Collateral Value.                  10
Key Planning Assumptions

> Base Plan uses June Global Insights SAAR for volume projections

Includes management adjustments for:

^ Signed Chrysler and Mazda contracts

'r- General Motors assumed rate reduction of 5% effective February 2010

r Increased Toyota pricing effective October 2009
                                                                                         Case 13-50530-CSS




> Toyota rig deal effective:

        > Purchase 45 rigs at $163,500 (total cost of $7.3 million)

        ^ Recondition 177 rigs (total cost of $2.7 million)
                                                                                         Doc 772-20




        > Lease 132 rigs effective October 2009

> No US IBT Concessions, other than existing term sheet reductions

> Capital expenditure of approximately $30 million in each of the projected years

        ^ Average fleet age of 10.2 years by December 2012
                                                                                         Filed 08/21/20




^ Interest on first lien debt is cash pay in Base Plan (L+400 bps)

^ Interest on second lien debt is PIK (L+750 bps)

> No quarterly debt amortization payments

"r- August 2009 missed interest payment converted to debt
                                                                                         Page 15 of 57




                                                                                    11
0
Q
-^1

a.
fD
1—^

EU




      0)
      Q.
      Q
      0
      c
      3
      (D
             Case 13-50530-CSS




      3

      0)
      0)
             Doc 772-20




      0
      Q.
      c
      p
      (D
      Q.
             Filed 08/21/20




      Q)
      1—1-

      <
      CD
             Page 16 of 57




      03
^
c
0
>
-D
>
^J
0
^1
CD
Allied Holdings
Summary Debt Information




   First Lien Debt
     Revolving Loans                       $          35.0
     Term Loans                                      176.0

     Total First Lien                                211.0

   Second Lien Term Loans                             30.0

   Total Debt                             T          241.0


   2D09E Pro Forma EBITDA                  $          13.0
   Leverage Ratio                                     18.5X


   Run Rate EBITDA                         $          30.0
   Leverage Ratio                                      S.Ox
                                                                                                                 Case 13-50530-CSS




   First Lien Debt

   Summary Terms
   May 2012 maturity
   L+400 cash pay on term loan
   1.0% amortization per annum on term loan

   Proposed Modifications
      If we PIK 100% of the first lien interest,
      generates annual savings to Allied of $12.5MM
                                                                                                                 Doc 772-20




      If we cease amortization payments,
      annual savings to Allied are $1.8MM



                                               Term Loan         LC          Revolver   Total
      Yucaipa                                        114.7 T          30.4                      145.1   55.6%
      Black Diamond                                    14.9            4.2                       19.2    7.3%
      Spectrum                                         13.9            4.0                       17.9    6.9%
      Alcentra                                             8.4         2.4                       10.8    4.1%
      Stone Tower Capital                                  4.3         3.4                        7.8    3.0%
      MJX Asset Mangement                                  5.4         1.5                        6.9     2.6%
                                                                                                                 Filed 08/21/20




      Other Lenders                                    14.3            4.1                       18.3    7.0%
      CIT                                                                                        35.0   13.4%

   Total First Lien Debt                                              50.0                              100.0%




   Second Lien Debt

   Summary Terms
   May 2012 maturity
   L+750 cash pay
                                                                                                                 Page 17 of 57




   No amortization


   Proposed Modifications
      If we PIK 100% of the interest,
      generates annual savings to Allied of$3MM
Ownership
  Yucaipa                                         $20.0               66.7%
  Spectrum                                          5.0                16.7%
  Blackstone                                        3.0                10.0%
  McDonnell                                         2.0                 6.7%

Total Second Lien Debt $30.0



First lien does not include letters of credit that have been drawn and not reimbursed.
                                                                                         Case 13-50530-CSS
                                                                                         Doc 772-20
                                                                                         Filed 08/21/20
                                                                                         Page 18 of 57
Allied Holdings
Liquidiation Analysis



                                                                                                           Estimated
                                                                  Book Value          % Recovery            Proceeds

    Cash and Equivalents                                       $ 9.0                        100.0%      $     9.0
    Accounts Receivable, net                                                17.0            100.0%                  17.0
    Net Eligible Rolling Stock'1'                                           32.5            100.0%                  32.5
    Estimated Real Estate Value                                             23.7             87.0%                  20.6

    Gross Proceeds121


    Less: Liquidation Fees and Wind Down Costs13'                                                                  (11.9)

    Total Proceeds Available for Distibution                                                                        67.3
                                                                                                                                          Case 13-50530-CSS




    Allocation of Proceeds:

    Total Proceeds Available for Distibution                                                                        67.3


    Less: Revolving Facility (CIT)                                                                                 (35.0)

    Total Proceeds Available after Revolving Facility                                                               32.3

    Plus: Excess LC Deposits                                                                                        16.0
                                                                                                                                          Doc 772-20




    Total Proceeds Available after First Lien Term Loans                                                           -483


    Less: First Lien Term Loans (including LC Facility)                                                           (226.0)

    Total Proceeds Available after First Lien Term Loans

    Less: Second Lien Term Loans                                                                                    30.0


    Total Proceeds Available after Secong Lien Loans
                                                                                                                                          Filed 08/21/20




    (1) Does not reflect any value associated with selling Axis as a going concern.
    (2) Estimated Liquidation Fees at 20% of Rolling Stock and 5% of Real Estate. Windown Costs estimated at of 5% of Collateral Value.
                                                                                                                                          Page 19 of 57
Allied Holdings
Option 1 - 363 Sale
($ in millions}



    Pro Forma Yucaipa Equity Ownership                             70%
    Current Yucaipa Term Loan                  $                 134.9                        20.22
    Yucaipa DIP - new money                    $                   10.0
    Yucaipa DIP-rolled                         $                   10.0


    Debt Capacity

                                                                           Targeted Debt Capacity
                                                        2.50X                       3.00X                    3.50x

   Run Rate EBITDA                                                30.0                        30.0                    30.0
   Total Debt Capacity                                            75.0                        90.0                   105.0


    Less: Yucaipa DIP Loan (I

    Residual Debt Capacity                                        55.0
                                                                                                                             Case 13-50530-CSS




    First Lien Debt |2|                                          244.7                       244.7                   244.7
    Less: Residual Debt Capacity                                  55.0                        70.0                    85.0

   Total Credit Bid                                              189.7                                               159.7


   Total Credit Bid                                              189.7                       174.7                   159.7

    Less: Yucaipa Credit Bid *                                   132.8                       122.3                   111.8

    Non-Yucaipa Credit Bid
                                                                                                                             Doc 772-20




    Yucaipa Credit Bid                                           132.8                       122.3                   111.8
    Current Debt Trading Price                                    0.30                        0.30                    0.30
    MV ofYucaipa Credit Bid                                        39.8


    MV of Yucaipa Credit Bid                                      39.8                        36.7                    33.5
    % Equity Attributable to Yucaipa Bid                           70%                         70%                    70%
    Implied Equity Value                                           56.9                       52.4                    47.9
    Plus: Debt Capacity                                            75.0                       90.0                   105.0

    Implied Enterprise Value                                     131.9                       142.4                   152.9
    Implied Valuation Multiple                                    4.40X                       4.7SX                  5.10X
                                                                                                                             Filed 08/21/20




    Yucaipa Pro Forma Ownership

    Yucaipa Equity Ownership                                       70%

    New Money                                                      20.0                        20.0                   20.0
    First Lien Debt                                                 2.2                        12.7                   23.2

    Yucaipa Debt Ownership                                         22.2                      "H77 $-
                                                                                                                             Page 20 of 57




    (1) Consists of $10.0 million in new morieyand a roll-up of $10.0 miltion in existing first lien debt.
    (2) Excludes $50.0 million letter of credit facility, of which $30.0 million is held byYucaipa.
    (3) Assumes that Yucaipa requires 70.0% of equity.
Debt Capitalization / Ownership

                                          Total             Yucaipa             Non-Yucaipa


2.75x Debt Capacity

Priming DIP Loan                                   20.0                20.0

Reinstated First Lien Debt                         55.0                 (7.8)                 62.8

% First Lien Debt Ownership                                           -14.2%             114.2%


3.2Sx Debt Capacity

Priming DIP Loan                                   20.0                20.0

Reinstated First Lien Debt                         70.0                 2.7                   67.3

% First Lien Debt Ownership                                            3.8%               96.2%



3.75x Debt Capacity

Priming DIP Loan                                   20.0                20.0

Reinstated First Lien Debt                         85.0                13.2                   71.8
                                                                                                                                                                          Case 13-50530-CSS




% First Lien Debt Ownership                                           15.5%               84.5%



                                                                                                                                                EBITDA
                                                                            EBITDA                                             25       30        35      40      45
                                                   25.0 $              30.0 $                 35.0 $   40.0    45.0    2.75X   -25.0%   -4.1%      9.2%   18.5%   25.4%
                                  2.75X           -25.0%               -4.1%                  9.2%     18.5%   25.4%   3.00X   -14.2%    3.8%     15.5%   23.7%   29.7%
                              & 3.00X             -14.2%               3.8%               15.5%        23.7%   29.7%   3.25X    -5.6%   10.2%     20.6%   27.9%   33.3%
                                                                                                                                                                          Doc 772-20




                              g 3.25X              -5.6%              10.2%               20.6%        27.9%   33.3%   3.50X    1.4%    15.5%     24.8%   31.4%   36.3%
                              Jj 3.50X             1.4%               15.5%               24.8%        31.4%   36.3%   3.75X    7.2%    19.9%     28.4%   34.4%   38.9%
                                  3.75X            7.2%               19.9%               28.4%        34.4%   38.9%   4.00X   12.1%    23.7%     31.4%   36.9%   41.0%
                                                                                                                                                                          Filed 08/21/20
                                                                                                                                                                          Page 21 of 57
Allied Holdings
Option 2 - Out of Court Restructuring (1)
($ in millions)



    Pro Forma Yucaipa Equity Ownership                                                  55.2%
    Current Yucaipa Term Loan                                                          134.9
    Yucaipa DIP - new money                                                              10.0
    % Equity Exchanged for Debt                                                         70.0%


    Debt Capacity


                                                                                                 Targeted Debt Capacity
                                                                               2.50X                     3.00X             3.50X

    Run Rate EBITDA                                                                      30.0                     30.0              30.0
    Debt Capacity                                                                        75.0                     90.0             105.0

    Less: New Money Investment                                                           10.0

    Residual Debt Capacity                                                               65.0                     80.0              95.0
                                                                                                                                           Case 13-50530-CSS




    First Lien Debt (D                                                                 244.7                     244.7             244.7
    Less: Residual Debt Capacity                                                         65.0                     80.0              95.0

    Required Equitization                                                              179.7                     164.7


    Required Equitization                                                              179.7                     164.7             149.7
    Current Debt Trading Price                                                           0.30                     0.30 $            0.30

    MVofEquitized Debt                                                                   53.9                     49.4             44.9
                                                                                                                                           Doc 772-20




    % Equity Attributable to Equitized Debt                                             70.0%                    70.0%             70.0%

    Implied Equity Value                                                                 77.0                     70.6              64.1
    Plus: Debt Capacity                                                                  75.0                     90.0             105.0

    Implied Enterprise Value                                                           152.0                     160.6             169.1
    Implied Valuation Multiple                                                          5.07X                     5.35X            5.64X



    Yucaipa Equity Ownership

    Existing Equity Post-Dilution                                                       21.4%
                                                                                                                                           Filed 08/21/20




    New Equity on Account of Debt Exchange                                              38.6%

    Total Ownership                                                                     60.0%
                                                                                                                  90.8
                                                                                                                  44.1




    (1) Excludes $50.0 million letter of credit facility, of which $30.0 million is held byYucaipa.
                                                                                                                                           Page 22 of 57
Allied Holdings
Option 3 - Out of Court Restructuring (2)
($ in miHions)



    Pro Forma Yucaipa Equity Ownership                                           55.2%
   Current Yucaipa Term Loan                                   $                 134.9
    New Money Investment                                       $                   10.0
   % Equity Exchanged for Debt                                                   40.0%


    Debt Capacity

                                                                                           Targeted Debt Capacity

                                                                         2.50X                      3.00X             3.50X

    Run Rate EBITDA                                                                30.0                      30.0              30.0
    Debt Capacity                                                                  75.0                      90.0             105.0

    Less: New Money Investment                                                     10.0

    Residual Debt Capacity                                                         65.0



    First Lien Debt';1)                                                          244.7                      244.7             244.7
                                                                                                                                       Case 13-50530-CSS




    Less: Residual Debt Capacity                                                   65.0                      80.0              95.0

    Required Debt Forgiveness/Equitization                                       179.7                      164.7


    Required Debt Forgiveness/Equitization                                       179.7                      164.7             149.7
    Less:Yucaipa Required Equitization                                             99.1                      90.8              82.5

    Non-Yucaipa Debt Forgiveness                                                   80.6                      73.8              67.1
    Current Debt Trading Price                                                     0.30 $                    0.30 $            0.30
                                                                                                                                       Doc 772-20




    Liquidation Preference                                                                                                     20.1


    Yucaipa Required Equitizatjon                                                  99.1                      90.8              82.5
    Current Debt Trading Price                                                     0.30                      0.30              0.30

    MVofEquitizedDebt                                                              29.7                      27.2              24.8
    % Equity Attributable to Equitized Debt                                       40.0%                     40.0%             40.0%
    Implied Equity Value                                                           74.3                      68.1              61.9
    Plus: Debt Capacity                                                            75.0                      90.0             105.0

    Implied Enterprise Value                                                      149.3                     158.1             166.9
    Implied Valuation Multiple                                                    4.98X                      5.27X             5.56X
                                                                                                                                       Filed 08/21/20




    Yucaipa Ownership

    Existing Equity Post-Dilution                                                 42.8%
    New Equity on Account of Debt Exchange                                        40.0%

    Total Ownership                                                               82.8%


    New Money                                                                      10.0                      10.0              10.0

    First Lien Debt';2|                                                            35.8                      44.1              52.4
                                                                                   -1/.3
                                                                                                                                       Page 23 of 57




    Yucaipa Debt Ownership                                     ~$633-T                                       54.1 $            62.4


    (1) Excludes $50.0 million letter of credit facility, of which $30.0 million is held byYucaip
    (2) Subject to the liquidation preference.
Scenario 1 - 363 Credit Bid

                                          Total                Yucaipa

DIP Loan                                          20.0                    20.0   100.0%
First Lien Debt'"                                 70.0                    12.7    18.1%
Second Lien Debt                                                                    NA

Equity
                                                                                          Case 13-50530-CSS




Scenario 2 - Debt for Equity Swap

                                          Total                Yucaipa

New Money                                         10.0                    10.0   100.0%
First Lien Debt'"                                 80.0                    44.1    55.2%
Second Lien Debt                                  30.0                    30.0   100.0%


Equity
                                                                                          Doc 772-20




Scenario 3 - Liquidation Preference

New Money ;                                       10.0                    10.0   100.0%
First Lien Debt"!                                 80.0                44.1        55.2%
Second Lien Debt                                  30.0                30.0       100.0%


Equity                                                                           82.8%
                                                                                          Filed 08/21/20




Analysis assumes 3.Ox targeted debt coverage of 3.Ox
(1) Includes letters of credit that have been drawn and not reimbursed.
                                                                                          Page 24 of 57
Allied Holdings
Restructuring Analysis




363 Sale

First lien debt converted into the equity of the Company (Yucaipa 55.6%/Minoritv first lien lenders 44.4%)
First lien forfeits all liens against the Company

Consensual Restructuring

First lien debt remains in place and lenders retain all existing liens
PIK interest on first lien debt for 36 months (L+400 bps)
After 36 months, combination of cash pay and PIK on first lien debt
PIK interest on second lien debt (L+750 bps)
Extend maturity on all debt to May 2015 (i.e. 3 year extension)
Cease first lien amortization payments
First lien lenders receive a percentage of the Company's fully-diluted equity
No equity distribution to second lien lenders
                                                                                                                                                               Case 13-50530-CSS




Preferred retains rights to common equity
Common equity remains in place (except for dilution through first lien distribution)




                                              Current Claim                                       363 Sale               Consensual Restructuring
                                                                                                                                                               Doc 772-20




   First Lien Debt         $210MM; May 2012 maturity; L+400 cash pay;           100% of common equity        20-40% of fully-diluted common equity
                           1.0% amortization per annum                                                       $21DMM first lien; May 2015 maturity; L+400 PIK
                                                                                                             No amortization

   Second Lien Debt $30MM; May 2012 maturity; L+750 cash pay                    No distribution              No distribution of common equity
                                                                                                             $30MM second lien; May 2015 maturity; L+75D PIK

   Preferred Equity Conversion to common at preferred valuation                 No distribution              Unchanged rights vis-a-vis common

   Common Equity 100% Common Equity                                             No distribution              Unchanged rights
                                                                                                                                                               Filed 08/21/20
                                                                                                                                                               Page 25 of 57
Allied Holdings
Sensitivity Analysis
f$ in millions)



   Consensual Restructuring                                                                                                363 Sale

   Run Rate EBITDA                                                      $65.00    $65.00    $65.00     $65.00    $65.00         S65.00
   Exit Multiple                                                          5.0X      5.0x       5.0X      5.0x       5.0X              5.0X

   Enterprise Value                                                    325.00    325.00     325.00    325.00     325.00         325.00

   Less: Revolving Facility                                             34.90     34.90      34.90     34.90      34.90
   Less: First Lien Debt (ex. LCs)                                     175.95    175.95     175.95    175.95     175.95
   Less: Second Lien Debt                                               30.00     30.00      30.00     30.00      30.00

   Equity Value Available                                               84.15     84.15      84.15     84.15      84.15         325.00


   Equity Distribution to First Lien Lenders                            16.83     21.04      25.25     29.45      33.66         325.00
   Percentage Distribution to First Lien Lenders                        20.00%    25.00%    30.00%     35.00%    40.00%        100.00%

   Equity Value Available                                               84.15     84.15     •84.1S     84.15      84.15               NA
   Less: Equity Distribution to First Lien Lenders                      16.83     21.04      25.25     29.45      33.66               NA

   Available for Distribution After First Lien                          67.32     63.12      58.91     S4.70      50.49               NA
                                                                                                                                             Case 13-50530-CSS




   Yucaipa - Existing Equity as Converted                    71.33%     48.02     45.02      42.02     39.02      36.02
   Yucaipa - Portion of First Lien Distribution (incl LCs)   55.63%      9.36     11.70      14.04     ie.39      18.73         180.80

   Yucaipa Equity Stake                                                 $57.38    $56.72    $56.06     $55.40    $54.74        $180.80

   Pro Forma Equity Ownership

   Yucaipa                                                              68.19%    67.40%    66.62%     65.83%    65.05%         55.63%
   Other Minority First Lien                                 44.37%      8.87%    11.09%    13.31%     15.53%    17.75%         44.37%
                                                                                                                                             Doc 772-20




   Existing Minority Shareholders                            28.67%    22.94%    21.50%     20.07%     18.64%    17.20%          0.00%

   Total -check                                                        100.00%   100.00%   100.00%    100.00%   100.00%        100.00%

   Pro Forma Yucaipa Ownership11)

   Yucaipa Equity Stake                                                 57.38     56.72                55.40

   Yucaipa - First Lien                                      55.63%     97.88     97.88      97.88     97.88      97.88
   Yucaipa -Second Lien                                      66.67%     20.00     20.00      20.00     20.00      20.00

   Total Value ofYucaipa Debt                                          117.88    117.88     117.88    117.88
                                                                                                                                             Filed 08/21/20




   Total Value of Yucaipa Position                                     $175.27   $174.61   ~$i73.95   $173.29   -$172.62       $180.80
   Accretion OverYucaipa Investment                          $163.98    $11.29    $10.63      $9.97     $9.31      $8,65        $16.83

   Pro Forma IVIinority Lender Ownership

   Minority Lender Equity Stake                              44.37%      7.47      9.33      11.20     13.07      14.94         144.20
   Minority Lender First Lien                                44.37%     78.07     78.07      78.07     78.07      78.07

   Total Value of Minority Lender Position                              85.53
                                                                                                                                             Page 26 of 57




   (1) Assumes PIK debt is not added to principal balance.
   Assumes debt trades back to par value.
Allied Holdings
Restructuring Alternatives
{$ in millions)



1) PIK first lien debt for 12 months
[Stretch maturity on first lien to 2015.] Cash pay at a lower interest rate (L+100? Likely they would insist on a LIBOR floor-maybe ISO?). Keep facility as PIKfor 12 months.
Convert half the facility to preferred with PIK dividend at a "reasonable" rate.
Include CIT in the analysis
amortgoes away



   TEV                                     $ 300.0 $ 325.0 $ 350.0 $ 375.0 $ 400.0 $ 425.0
   Revolver                                        35.0 35.0 35.0 35.0 35.0 35.0

   Remaining for Term Loan Lenders              265.0        290.0         315.0        340.0          365.0      390.0


   First Lien Term Loan                         176.0         176.0         176.0        176.0         176.0       176.0
                                                                                                                                                                                Case 13-50530-CSS




                                                   8S.1       114.1        139.1        164.1          189.1      214.1




   they get 45% of the equity in a 363. description c                               non bk
   has/gets »
   first lien $[ ]MM, maturity                                                      20-40% of equity
   second lien
   liquidation prferenceon preferred
                                                                                                                                                                                Doc 772-20




   equity




   vary what we give first lien            25-55
   relarive to what they get a 363
   normalized run rate of 50. 5x                                 65
                                                                  5
                                                                325
                                                                                                                                                                                Filed 08/21/20




                                                              211.0
                                                              114.1
                                                                  30 no distribution
                                                                      preferred keeps what it has today relative to the common


                                                            28.5125
                                                                                                                                                                                Page 27 of 57
Allied Holdings
Option 2 - Out of Court Restructuring (2)
ISinmillionsl



   Pro Forma Yucaipa Equity Ownership             54.4%
   Current Yucaipa Term Loan                 $ 114.7
   New Money Investment                      $ 10.0
   % Equity Exchanged for Debt                   40.0%


   Debt Capacity

                                               2.75x      3.Z5X      3.75X


   Run Rate EBITDA                                30.0 $ 30.0 $ 30.0

   Debt Capacity                                  82.5 97.5 112.5


   Less: New Money Investment                     10.0       10.0       10.0


   Residual Debt Capacity                         72.5       87.5      102.5
                                                                                Case 13-50530-CSS




   First Lien Debt 12]                           244.5      244.5      244.5

   Less: Residual Debt Capacity                   72.5       87.5      102.5


   Required Debt Forgiveness/Equitization        172.0      157.0      142.0



   Required Debt Forgiveness/Equjtization        172.0      157.0      142.0
                                                                                Doc 772-20




   Less:Yucaipa Required Equitization             93.6       85.4       77.3


   Non-Yucaipa Debt Forgiveness                   78.4       71.6       64.8

   Assumed Trading Price                          0.30       0.30       0.30


   Liquidation Preference                         23.5       21.5




   Yucaipa Required Equitization                  93.6       85.4       77.3
                                                                                Filed 08/21/20




   Assumed Trading Price                          0.30       0.30       0.30


   Market Value of Equitjzed Debt                 28.1       25.6       23.2

   % Equity Attributable to Equitized Debt       40.0%      40.0%      40.0%

   Implied Equity Value                           70.2       64.1       58.0

   Plus: Debt Capacity                            82.5       97.5      112.5


   Implied Enterprise Value                      152.7      161.6      170.5
                                                                                Page 28 of 57




   Implied Valuation Multiple                     5.09X      5.39X      5.68X



   Yucaipa Ownership
Equity on Account of Existing Equity                                42.8%
Equity on Account of Debt Exchange                                  40.0%

Yucaipa Equity Ownership                                            82.8%


New Money                                                            10.0

First Lien Debt HI                                                   21.1

Yucaipa Debt Ownership                                               31.1




                                                                                               proceeds
Waterfall If debt wasn't reduced                                                               range of EBITDa
vs. same proceeds with a preference                                                            range of multiple
» recovery to n-y Fl lenders                                                                   what is their rcovery




(1) Subject to the liquidation preference.
(2) Excludes $50.0 million letter of credit facility, of which $30.0 million is held by Yucaipa.
                                                                                                                       Case 13-50530-CSS
                                                                                                                       Doc 772-20
                                                                                                                       Filed 08/21/20
                                                                                                                       Page 29 of 57
Allied Holdings
Restructuring Analysis - Option 1
($in millions)




   Run Rate EBITDA                       $65.00
   Exit Multiple                           S.Ox

   TEV                                  $325.00

   Less: Revolver                        35.00
   Less: First Lien Debt                175.95
   Less: Second Lien Debt                30.00

   Equity Value                          $84.05

   Minority Lender Equity                $16.81     20.0%
                                                             Case 13-50530-CSS




   Remaining Equity                      $67.24

   Yucaipa Equity                        $47.96    71.33%
   Less: ComVest Profits Interest         $9.59    20.00%

   Yucaipa Equity- Net                   $38.37

   Minority Shareholders                 $19.28    28.67%
                                                             Doc 772-20




   Debt:

   Revolver - CIT                        35.00

   First Lien - Yucaipa                  97.88     55.63%
   First Lien - Minority Lenders         78.07     44.37%

   Total First Lien Term Loan           175.95     100.00%

   Second Lien -Yucaipa                  20.00      66.67%
   Second Lien - Minority Lenders        10.00      33.33%
                                                             Filed 08/21/20




   Total First Lien Term Loan            30.00     100.00%



   Summary Economics

   Yucalpa - First Lien             $    97.88
   Yucaipa -Second Lien                  20.00
   Yucaipa - Equity                      38.37

   Total Yucaipa                    T   156.25
                                                             Page 30 of 57




   Yucaipa Investment               $   163.98
   Accretion/(Dilution)             $     (7.72)



   Revolver
Minority Lender - First Lien Term Loan 78.07
Minority Lender - Equity 16.81

Total First Lien Minority Lender $ 129.88
                                               Case 13-50530-CSS
                                               Doc 772-20
                                               Filed 08/21/20
                                               Page 31 of 57
Allied Holdings
Restructuring Analysis - Option 2
($ in millions)




   Run Rate EBITDA                       $65.00
   Exit Multiple                           5.0X

   TEV                                  $325.00              NEEDS TO BE UPDATED

   Less: Revolver                        35.00
   Less: First Lien Debt                175.95
   Less: Second Lien Debt                30.00

   Equity Value                          $84.05

   Minority Lender Equity                $16.81     20.0%
                                                                                   Case 13-50530-CSS




   Remaining Equity                      $67.24

   Yucaipa Equity                        $47.96    71.33%
   Less: ComVest Profits Interest         $9.59    20.00%

   Yucaipa Equity- Net                   $38.37

   Minority Shareholders                 $19.28    28.67%
                                                                                   Doc 772-20




   Debt:

   Revolver - CIT                        35.00

   First Lien-Yucaipa                    97.88      55.63%
   First Lien - Minority Lenders         78.07     44.37%

   Total First Lien Term Loan           175.95     100.00%


   Second Lien -Yucaipa                  20.00      66.67%
   Second Lien - Minority Lenders        10.00      33.33%
                                                                                   Filed 08/21/20




   Total First Lien Term Loan                      100.00%



   Summary Economics

   Yucaipa - First Lien             $    97.88
   Yucaipa - Second Lien                 20.00
   Yucaipa - Equity                      38.37

   Total Yucatpa                    T   156.ZS
                                                                                   Page 32 of 57




   Yucaipa Investment               $   163.98
   Accretion/(DJlution)             $     (7.72)



   Revolver                         $    35.00
Minoritv Lender - First Lien Term Loan 78.07
Minority Lender-Equity 16.81

Total First Lien Minority Lender $ 129.88
                                               Case 13-50530-CSS
                                               Doc 772-20
                                               Filed 08/21/20
                                               Page 33 of 57
Allied Holdings
Restructuring Analysis - Option 3
($ in m'tllions)




   Run Rate EBITDA                     $65.00
   Exit Multiple                         S.Ox

   TEV                                $325.00             NEEDS TO BE UPDATED

   Less: Revolver
   Less: First Lien Debt
   Less: Second Lien Debt

   Equity Value

    Minority Lender Equity            $144.20    44.4%
                                                                                Case 13-50530-CSS




   Remaining Equity                   $180.80

   Yucaipa Equity                     $128.96   71.33%
   Less: ComVest Profits Interest      $25.79   20.00%

   Yucaipa Equity- Net                $103.17

   Minority Shareholders               $51.84   28.67%
                                                                                Doc 772-20




   PF Debt:

    Revolver-CIT

    First Lien - Yucaipa                        55.63%
    First Lien - Minority Lenders               44.37%

   Total First Lien Term Loan                   100.00%

   Second Lien - Yucaipa                        66.67%
   Second Lien - Minority Lenders               33.33%
                                                                                Filed 08/21/20




   Total First Lien Term Loan                   100.00%




   Summary Economics

   Yucaipa - First Lien
   Yucajpa -Second Lien
   Yucaipa - Equity                    103.17

   Total Yucaipa
                                                                                Page 34 of 57




   Yucaipa Investment               $ 163.98
   Accretion/lDilution)             $ (60.81)
Minority Lender - First Lien Term Loan
Minority Lender - Equity

Total First Lien Minority Lender
                                         Case 13-50530-CSS
                                         Doc 772-20
                                         Filed 08/21/20
                                         Page 35 of 57
0
0
—h
Q.
(D
<-*•


00


       -I
       :3-
       0)
       Q.
       0
       0
       c:
       3
       (D
             Case 13-50530-CSS




       3
       r-r



       Q)
       0)
             Doc 772-20




       0
       Q-
       c
       0
       (D
       Q-


       3
             Filed 08/21/20




       0)
       <
       (D
             Page 36 of 57




-<
       Q)
c
p
>
n
>
-sl
0
00
0
Allied Holdings

{$ in millions)



                                                          Z008A                2009E               Z010E               2011E             2012E

     North American SAAR                                        14.9                11.1                  12.8              15.3             17.0
     Allied Units Hauled                                          6.0                  4.0                 4.5                 5.1               5.3
       % Market Share                                          40.2%               36.2%               35.6%               33.1%            31.0%


     Revenue                                          $        758.1      $        446.6      $        515.4       $       579.8     $      611.7
       % Growth                                                -7.9%              -41.1%               15.4%               12.5%             5,5%
       Revenue per Unit                               $        126.6       $       110.9      $        113.4       $       114.6     $      116.0


     EBITDA                                                     52.8                11.3                  23.0              25.2             18.0
     Plus: Labor Concessions/Market Share Gains                                        1.7                24.0              35.3             37.8
                                                                                                                                                                                                                                   Case 13-50530-CSS




     Pro Forma EBITDA                                           52.8                13.0                  47.0              60.5             55.8
       % Margin                                                 7.0%                2.9%                  9.1%             10.4%             9.1%


     Capital Expenditures                                       55.8                19.3                  29.5              30.3             30.3
     Average Active Fleet Age (Years)                             8.9                  6.9                 8.4                 9.5           10.2
     Repair & Maintenance Expense                               48.8                28.5                  33.7              38.4             38.8


     EBITDA?1                                                   S2.8                13.0                  47.0              60.5             55.8
     Less: Capex                                               (55.8)              (19.3)              (29.5)              (30.3)            (30.3)
                                                                                                                                                                                                                                   Doc 772-20




     Less: Increase in Working Capital t3>                      (0.2)                  3.7               (1.1)                 6.6               1.6
     Less: Cash Interest Expense                               (23.2)              (23.2)              (23.3)              (21.4)            (21.6)
     Less: Estimated Cash Taxes                                 (0.9)               (1.0)                (1.0)              (1.0)             (1.0)

     Free Cash Flow w                                          (27.3)              (26.9)                  (8.0)                                 4.4


     Cap ex                                                     55.8                19.3                  29.5              30.3             30.3



     (1) Includes impact of labor concessions.
     (21 Assumes annual 10% labor cost reductions in the projected period, commencing December 2010.
                                                                                                                                                                                                                                   Filed 08/21/20




     (3) Does not include the impact of cash movement relating to insurance proceeds and disbursements.
     (4) Assumes Ryder LC is reinstated and $7.5 million cash becomesavailable for use by the Company. Excludes Restricted Cash.


     US SAAR - 2008 » 13,233,497

                                                               40.2%                                                       33.1%                                     2008A      2009E       2DIDE       2011E          2012E
                                                                                                                                                                                                            15.27
                                                                                                                                                                        40.2%       36.2%       35.6%       33.1%          31.0%
                                                                                                                                                       w/out labor      40.2%       36.2%       3S.2%       29.5%          29.8%
                                                                                                                                                                         5.99       4.03        4.54            5.06       5.27
                                                                                                                                                                                                                                   Page 37 of 57




                                                                                                                                                                                                35.2%       29.5%          29.8%
AMI Consolidated Allied Systems Holdings, Inc. Plan (Plan) PIK Rate 0%
                                                  ALLIED SYSTEMS HC)EBffi@?INC. ANI?S»SSftlARIES Forecas(      Forecast       Forecast
                                                   PROJECTED CONSOLllfififeD INCOME ^SffEMENTS 201°              2011           2012
(Sin thousands) For The Periods Ended
UNITS HAULED c(.$ft10%7s) 4,027,545 4,543,528                                                                   5,057,820       5,271,395

TOTAL REVENUE                                                      $ 758,119 $       446,589        515,384       579,832    $ 611,667

OPERATING EXPENSES
    Salaries & Wages                                                     348,725     242,291        249,093       268,286        285,837
    Severance
    Operating Supplies & Expenses                                        178,415      83,930        101,515       116,936        123,978
    Purchased Transportation                                              97,017      47,844         58,325        72,998         81,249
    Rents                                                                  6,493       6,672          5,992         6,200          6,416
    Insurance & Claims                                                    31,593      23,256         24,835        26,227         27,272
    Operating Taxes & Licenses                                            23,221      17,483         18,570        19,671         20,557
    Depreciation & Amortization                                           61,419      46,032         36,000        32,907         32,014
    Communications & Utilities                                             6,085       5,067          4,869         4,986          5,106
    Other Operating Expenses                                               13,711      9,620          8,037         6,924           8,070
      Total Operating Expenses                                           766,680     482,196        507,235       555,134        590,499


OPERATING INCOME (LOSS)                                                    (8,561)   (35,607)         8,148        24,699         21,168
                                                                                                                                                       Case 13-50530-CSS




OTHER (INCOME) EXPENSE
    Interest (Income)                                                      (1,744)      (245)          (897)         (925)           (664:
    Net, Other(Goodwill Impairment)                                       59,912
    Equity in Earnings of Joint Ventures
    Interest Expense                                                      29,029      28,614         23,335        21,354         21,624
    Unrealized loss (gain) on swap agreements                              6,275      (2,641)
    Restructuring Costs                                                        27          0
                                                                                                                                                       Doc 772-20




    Loss (Gain) on Sale of Assets                                             (46)        64
    Loss (Gain) on early extinguishment of Debt

    Loss (Gain) on Currency Exchange                                       13,039     (3,462)


      Total Other (Income) Expense                                       106,492      22,330         22.438        20,429         20,960


TOTAL INCOME (LOSS) BEFORE INCOME TAXES                                  (115,053)   (57,937)       (14,290)        4,270            208

INCOME TAX PROVISION (BENEFIT)                                             (1,659)    (1,065)        (5,716)        1,708              83
                                                                                                                                                       Filed 08/21/20




Net Income before Cumulative Effect
    Extraordinary Items
    Net, Change in Accounting Principle

NET INCOME (LOSS)                                                                                                                    125


 DEPRECIATION                                                             61,419      46,032         36,000        32,907         32,014
 (GAIN) LOSS ON SALE OF ASSETS
 OTHER INCOME (EXPENSE)                                                  106,492      22,330         22,438        20,429         20,960
                                                                                                                                                       Page 38 of 57




 REORGANIZATION ITEMS                                                      1,000
 INCOME TAXES                                                             (1,659)     (1,065)        (5,716)        1,708              83
 INTEREST INCOME                                                           1,744        245             897           925            664
 ADDITIONAL TAXES                                                            472        484            441           441             441
 MANAGEMENT FEES                                                            1,500      1,500          1,500         1,500           1,500
 OTHER ALLOWED ADDBACKS                                                                 346

COVENANT EBITDA

                                                                                                                                             2 of 21

Reported EBITDA                                                                       10,425         44,148        57,606         53,181
                                               ALLIED SYSTEMS HOLDINGS, INC. AND SUBSIDIARIES
                                                 PROJECTED CONSOLIDATED BALANCE SHEETS
                                                            For The Periods Ended
                                                                 ($ in OOO's)

AMI Consolidated Allied Systems Holdings, Inc. Plan (Plan) PIK Rate 0%
                                                             Actual           Forecast              Forecast              Forecast              Forecast
                                                           12/31/08           12/31/09              12/31/10              12/31/11              12/31/12
($ in thousands)
CURRENT ASSETS:
         Cash-Unrestricted                                                           416                 5,506                11,810                23,098
        Cash-Restricted                                                            9,450                 6,833                 5,094                 2,531
    Cash & Cash Equivalents                                                        9,866                12,339                16,904                25,630
    Short Term Investments
    Restricted Investments
              Accounts Receivable - Trade                    33,218               26,134                28,670                34,778                32,919
              Accounts Receivable - Related Party
              Accounts Receivable - Other                     3,394                3,304                 3,516                 3,328                 3,140
    Receivables, net                                         36,612               29,438                32,186                38,106                36,059
    Inventories                                               3,680                3,200                 2,875                 2,551                 1,964
    Deferred Tax Asset                                          858                  857                   857                   857                   857
    Prepayment and Other Current Assets                      25,492               26,761                27,986                27,745                25,605
               Total Current Assets                          120,310              70,123                76,243                86,163                90,116
                                                                                                                                                                           Case 13-50530-CSS




PROPERTY AND EQUIPMENT, NET                                  178,499             154,561               148,718               146,761               145,753

OTHER ASSETS:
    Goodwill & SW, Net                                        39,983              38,901                38,229                37,557                36,885
    Restricted cash and cash equivalents                      34,659              33,504                27,749                24,246                18,515
    Restricted Investments
              Notes Receivable - Related Party
               Life Insurance Cash Surrender Value                (0)                    (0)                   (0)                   (0)                   (0)
                                                                                                                                                                           Doc 772-20




               Deferred Income Taxes                              (0)                    (0)                   (0)                   (0)                   (0)
               Other                                          48,679              52,263                51,786                51,310                51,228

    Other                                                     48,678              52,263                51,786                51,309                51,227

        Total Other Assets                                   123,320             124,668               117,764               113,112               106,627
    Intercompany Receivables
    Investments in Related Party

TOTAL ASSETS                                              S 422.128      s-      349.352       £.     .342J26        i.      346.036       i.      342.496
                                                                                                                                                                           Filed 08/21/20




CURRENT LIABILITIES:
    Current Maturities of LTD                             $ 1,800        $         1,800       $         1,800       $         1,800       $         1,800
    Borrowings under revolving credit facility               34,500               34,896                34,896                34,896                34,896
             Trade Accounts Payable                          15,034               16,649                18,513                17,433                17,072
             Payable to Related Parties
    Trade Accounts Payable                                    15,034              16,649                18,513                17,433                17,072
             Accrued Wages & Benefits                         18,330              14,269                 9,177                 4,667                  (134)
             Accrued General Taxes                             1,511               3,326                 4,520                 5,770                 6,993
             Accrued Claims and Insurance Reserves            33,812              32,118                30,415                29,238                28,541
             Other Accrued Liabilities                        12,764               8,735                11,637                14,626                14,051
                                                                                                                                                                           Page 39 of 57




             Premium Financing                                 6,187               1,996                 7,168                 7,188                 5,876
    Accrued liabilities                                       72,604              60,444                62,916                61,489                55,327
               Total Current Liabilities                     123,938             113,789               118,125               115,618               109,094

LONG TERM DEBT AND OTHER LIABILITIES
    Long Term Debt (Less Current Maturities)                 205,159             209,851               212,845               216,111               219,687


                                                                                                                                                                 3 of 21
                                             ALLIED SYSTEMS HOLDINGS, INC. AND SUBSIDIARIES
                                               PROJECTED CONSOLIDATED BALANCE SHEETS
                                                          For The Periods Ended
                                                               ($ in OOO's)




   Post Retirement Benefits                                 11,266         11,284              11,104      10,924      10,744
   Deferred Tax Liability                                    8,784          6,706               2,694       3,276       3,378
   Other Long Term Liabilities                            114,014         105,584             103,422    102,036     100,942

       Total LTD and Other Liabilities                    339,223         333.425         330,064        332,348     334,750
                                                                                                                                           Case 13-50530-CSS




   Intercompany Payables

LIABILITIES SUBJECT TO COMPROMISE
   Pre-petition AP
   Pre-Petition Debt
       Total Liabilities Subject to Compromise
                                                                                                                                           Doc 772-20




             Total Liabilities                                            447,214         448,189        447.966     443,845



STOCKHOLDERS' EQUIT/:
   Preferred Stock                                               0              0                   0           0           0

   Common Stock                                                100            100                100          100         100
   Liabilities Subject to Compromise
   Additional PIC                                         118,145         118,935          119,907        120,879     121,335
   Retained Earnings                                      (24,021)       (137,415)        (194,288)      (202,861)   (200,300)
   Treasury Stock
   Income (YTD)                                           (113,394)       (56,872)             (8,574)      2,562         125
                                                                                                                                           Filed 08/21/20




   Foreign Currency Translation & Other                    (21,850)       (22,675)            (22,675)    (22,675)    (22,675)
   Unearned Compensation                                        (3)            66                  66          66          66
             Total Stockholders' Equity                    (41,033)       (97,861)        (105,463)      (101,930)   (101,349)


TOTAL LIABILITIES & STOCKHOLDERS' EQUITY
                                                                                                                                           Page 40 of 57




                                                                                                                                 4 of 21
                                                 ALLIED SYSTEMS HOLDINGS, INC. AND SUBSIDIARIES
                                             PROJECTED CONSOLIDATED STATEMENT OF CASH FLOWS
                                                               For The Periods Ended
                                                                     ($ in OOO's)

AMI Consolidated Allied Systems Holdings, Inc. Plan (Plan) PIK Rate 0%

                                                                     Actual          Forecast        Forecast        Forecast       Forecast

                                                                      '008             2009           2010            2011           2012

($in thousands)

CASH FLOW FROM OPERATING ACTIVITIES

  Net Income (Loss)                                                                     (56,872)

  Adjustments to Reconcile Net income (Loss)to Net

  Cash Provided by Operating Activities:

      Depreciation & Amortization                                      61,419            46,032         36,000

      Loss (Gain) on Sale of Property & Equipment                             (46)            64

      Compensation Expense Related to Stock Options & Grants                 972              972
      Equity in Earnings of Joint Ventures
                                                                                                                                                                Case 13-50530-CSS




      Changes in Operating Assets:

         Accounts Receivable - Trade                                                                     (2,536)         (6,108)
         Accounts Receivable - Related Party

         Accounts Receivable - Other                                     5,157                  89           (212)           188

         Inventories                                                     1.419                480            325             324               587

          Prepayment and Other Current Assets                           (2,781)          (1,270)         (1,224)             241            2,139

         Trade Accounts Payable                                         (9,924)           1,615           1.864          (1,080)             (361)
                                                                                                                                                                Doc 772-20




          Deferred Income Taxes / Tax Assets / Liabilities              (2,721)          (2,07B)         (4,012)             582               102
          Payable to Related Parties

         Accrued Wages & Benefits                                       (5,400)          (4,061)         (5,092)         (4,510)         (4,801)

         Accrued General Taxes                                            (592)           1,815           1.194          1,250              1,223

         Accrued Claims and Insurance Reserves                          (5,942)          (1.6B4)         (1,703)         (1,177)             (697)

          Other Accrued Liabilities                                      3.334           (4,029)          2,902          2,989               (575)

          Other Long Term Liabilities                                   24.181           (8,429)         (2,163)         (1,385)            (1,095)
                                                                                                                                                                Filed 08/21/20




      Other Assets (includes Note Receivables)                          68,815           (5,285)             477             477                S2

             Total Adjustments                                         152,778           31.305          26,791              ,670        31,122

             Net Cash Provided by Operating Activities                  39,             (25.567)         18.217         28.232




CASH FLOW FROM INVESTING ACTIVITIES

   Net (Purchase) of Property & Equipment - Cap Ex                     (53,064)         (19,312)        (29,485)        (30,277)         (30,335)
   Other Changes in Property & Equipment
                                                                                                                                                                Page 41 of 57




   Proceeds From Sale of Property & Equipment                                                 (64)
   Investment in Joint Venture
   (Increase) Decrease in Short Term Investments

   Increase in Cash Surrender Value of Life Insurance

             Net Cash Used in Investing Activities                                      (19,376)                                         (30,335)



                                                                                                                                                      5 of 21
                                            ALLIED SYSTEMS HOLDINGS, INC. AND SUBSIDIARIES
                                         PROJECTED CONSOLIDATED STATEMENT OF CASH FLOWS
                                                               For The Periods Ended
                                                                     ($ in OOO's)
                                                                                                                                          Case 13-50530-CSS




CASH FLOW FROM FINANCING ACTIVITIES

   Net Issuance (Repayment) of LTD                                        801           5,087     2,994     3,267      3,575

   Premium Financing                                                         (33)       (4,191)   5.172        20     (1,312)
   Other                                                               17.4S1              04)      (1801    (1 BO)     (1801

            Net Cash Provided (Used) by Financing Activities           18.                802     7,986     3.107      2,083
                                                                                                                                          Doc 772-20




EFFECT OF EXCHANGE RATE ON CASH                                        (18,799)           (816)


INTERCOMPANY (PAYMENTS) RECEIPTS


NET INCREASE (DECREASE) IN CASH                                       (11,392)         (44,957)   (3,2B2)   1,062      2,995



CASH - BEGINNING OF PERIOD                                                                                            41,150
                                                                                                                                          Filed 08/21/20




CASH - END OF PERIOD
                                                                                                                                          Page 42 of 57




                                                                                                                                6 of 21
                                                                                    ALLIED SYSTEMS HOLDINGS, INC. AND SUBSIDIARIES
                                                                               ACTUAL AND PROJECTED CONSOLIDATED INCOME STATEMENTS
                                                                                                     For The Periods Ended
                                                                                                           ($ in OOO's)

AHI Consolidated Allied Systems Holdings, Inc. Plan (Plan) PIK Rate 0%
                                                                     Actual    Actual     Actual     Actual Actual Actual              Actual     Actual Actual          Actual       Actual       Actual       Forecast        Actual
                                                                     Jan-08    Feb-OS     Mar-08     Apr-08 Mav-08 Jun-08              Jul-08     Aug-08 Sep-OS          oct-oa       Nov-08       Dec-OS         2008          Jan-09
($ in thousands)
UNITS HAULED 462,636                                                           526.205 564.688 541.207                                 479,732 453,364 524,574            532,875     419,886       407,552 5,991,987

TOTAL REVENUE                                                    $ 57,237 $ 63,112 $ 69,407 $ 66,134 $ 67,096 $ 69,980 $ 65,804 $ 63,798 $ 67,039 $ 66,765 $ 51,253 $ 50,494 $ 758,119 $ 28,858

OPERATING EXPENSES
    Salaries & Wages                                                29,341      31,469     31,520     29,565      28,625 33,035 29,105 27,183 29,619                      29,576 23,732             25,955        348,725        17,273
    Severance
    Operating Supplies & Expenses                                    15,088     16,223     17,114     15,874      16,327     17,285     16,557     14,751      15,560     13,777       10,501        9,357        178,415         6,676
    Purchased Transportation                                          6,994      7,056      8,606      9,546       9,212      9,896      9,018      8,031       8,068      9,261        5,687        5,642         97,017         3,489
    Rents                                                              515        482        541         537        507        462        583        560         744         607          559          395          6,493           532
    Insurance & Claims                                               2,582       2,914      3,854      3,146       2,445      2,767      2,528      4,003      2,418       2,950        2,261         (275)        31,593         1,333
    Operating Taxes & Licenses                                       2,080       2,155      2,160      1,996       2,017      2,028      2,037      2,041      2,040       2,036        1,662          969         23,221         1,372
    Depreciation & Amortization                                      4,484       4,718      5,080      5,799       5,521      4,933      5,465      5,306      4,745       4,643        4,839        5,887         61,419         4,654
    Communications & Utilities                                         586        603        603         531        581         264       472        448         547         495          427          529          6,085           528
                                                                                                                                                                                                                                           Case 13-50530-CSS




    Other Operating Expenses                                           ,866       968       1,026      1,464       1,277       674       1,550      1,050        925         636        1,130        2,144         13,711           766
     Total Operating Expenses                                       62,535      66,588     70,506     68,458      66,513     71,343     67,315     63,374      64,666     63,98J_      50,799       50,602        766,580        36,622


OPERATING INCOME (LOSS)

OTHER (INCOME) EXPENSE
    Interest (Income)                                                  (348)      (235)      (162)      (137)       (136)      (117)      (123)      (124)       (132)      (123)        (150)          44         (1,744)          (36)
    Net, Other                                                                                                                                                                                      59,912         59,912
    Equity in Earnings of Joint Ventures
                                                                                                                                                                                                                                           Doc 772-20




    Interest Expense                                                  2,265      2,085      2,432      2,202       2,665      2,499      2,094      2,198 2,841            2,732 2,175 2,843                       29,029         2,313
    Unrealized loss (gain) on swap agreements                         4,021      1,633        (31)    (3,260)     (1,781)      (440)      568        459 (858)             2,138 1,805 2,021                        6,275          (879)
    Restructuring Costs                                                  (0)        (0)         0          (0)                    0         (0)         0 (0)                 27 (0) 0                                   27           0
    Loss (Gain) on Sale of Assets                                        (9)       (13)       70                                  6        (14)         7 (148)               32           -       19                    (46)        67
    Loss (Gain) on early extinguishment of Debt

    Loss (Gain) on Currency Exchange                                   _630                                                                                                                                                         615

      Total Other (Income) Expense
                                                                                                                                                                                                                                           Filed 08/21/20




TOTAL INCOME (LOSS) BEFORE INCOME TAXES                                                                                                                                                 5,076) (64,252) (115,053)

INCOME TAX PROVISION (BENEFIT)

Net Income before Cumulative Effect
    Extraordinary Items
    Net, Change in Accounting Principle

NET INCOME (LOSS)                                                                                                t 891                                       & 1.627                                           S (113.394)
                                                                                                                                                                                                                                           Page 43 of 57




  DEPRECIATION                                                        4,484      4,718      5,080      5,799       5,521      4,933      5,465      5,306       4,745      4,643        4,839        5,887         61,419         4,654
  OTHER INCOME (EXPENSE)                                              6,558      2,559      4,279      (1,700)      (343)     2,850      3,269      4,728         375     14,243        5,529       64,145        106,492         2,080

 REORGANIZATION ITEMS                                                  735         265                                                                                                                              1,000
  INCOME TAXES                                                          37          33        414         33          35       272          22         17         371             0            0     (2,893)       (1,659)            0
 INTEREST INCOME                                                       348         235        162        137         136       117         123        124         132        123          150           (44)        1,744            36
 ADDITIONAL TAXES                                                        27         23         25         23          62        24          43         24          43         30           20          129            472            31
 MANAGEMENT FEES                                                        125        125        125        125         125       125         125        125         125        125          125          125          1,500           125
 OTHER ALLOWED ADDBACKS                                                                                                                                                                                                             128

                                                                                                                                                                                                                      7 of 21
                                                                                      ALLIED SYSTEMS HOLDINGS, INC. AND SUBSIDIARIES
                                                                          ACTUAL AND PROJECTED CONSOLIDATED INCOME STATEMENTS
                                                                                                         For The Periods Ended
                                                                                                              ($ in OOO's)

AMI Consolidated Allied Systems Holdings, Inc. Plan (Plan) PIK Ra)
                                                                     Actual           Actual           Actual          Actual          Actual       Forecast     Forecast     Forecast      Forecast     Forecast      Forecast        Forecast
                                                                     Feb-09           Mar-09           Apr-09          May-09          Jun-09        Jul-09      Aus-09        Sep-09        Oc(-09       Nov-09        Dec-09          2009
($in thousands)
UNITS HAULED                                                          294,753          383.123          340.384         288.198         318.240       254,615      372,412      446.501       407.244      352,101       329,832        4,027,545


TOTAL REVENUE                                                         33,922      $    41,209      $    37,195     $    33,552     $    36,092     $ 29,916     $ 39,850     $ 48,780      $ 43,847     $ 37,707      $ 35,661     $    446,589

OPERATING EXPENSES
    Salaries & Wages                                                  18,883           21,996           20,326          18,819          18,513        15,402       20,048       25,435        23,577       21,722        19,296         242,291
    Severance
    Operating Supplies & Expenses
    Purchased Transportation
    Rents
    Insurance & Claims
    Operating Taxes & Licenses
    Depreciation & Amortization
                                                                                                                                                                                                                                                     Case 13-50530-CSS




    Communications & Utilities
    Other Operating Expenses
      Total Operating Expenses


OPERATING INCOME (LOSS)

OTHER (INCOME) EXPENSE
    Interest (Income)                                                    (10)               (4)              (5)           (13)            (12)          (24)         (27)          (28)         (29)          (33)         (24)             (245)
                                                                                                                                                                                                                                                     Doc 772-20




    Net, Other
    Equity in Earnings of Joint Ventures
    Interest Expense                                                   2,415            2,680            2,735           2,601           2,754         2,717        2,597        2,069         1,929        1,881         1,923          28,614
    Unrealized loss (gain) on swap agreements                           (175)             317             (654)           (161)         (1,089)                                                                                          (2,641)
    Restructuring Costs                                                       0                0            (0)              (0)             (0)                                                                                                0
    Loss (Gain) on Sale of Assets                                             4                5           (12)                                                                                                                                64
    Loss (Gain) on early extinguishment of Debt

    Loss (Gain) on Currency Exchange                                                                                                                                                                                                      (3,4621

      Total Other (Income) Expense                                                                                                                                                                                        1,899          22,330
                                                                                                                                                                                                                                                     Filed 08/21/20




TOTAL INCOME (LOSS) BEFORE INCOME TAXES                                                                                                                                                                                  (4,806)         (57,937)

INCOME TAX PROVISION (BENEFIT)                                                                                                                                                                                             (240)          (1,065)

Net Income before Cumulative Effect                                                                                                                                                                                                      l5e.S72)
    Extraordinary Items
    Net, Change in Accounting Principle

NET INCOME (LOSS)
                                                                                                                                                                                                                                                     Page 44 of 57




 DEPRECIATION                                                          4,623            4,599            4,648           4,680           3,158         3,230        3,247        3,265         3,301        3,309         3,320          46,032
 OTHER INCOME (EXPENSE)                                                3,900            2,427             (177)         (4,573)          5,722         2,693        2,570        2.041         1,900        1,848         1,899          22,330

 REORGANIZATION ITEMS
  INCOME TAXES                                                            14              138                0             (12)              0          (254)        (135)         (79)         (197)        (299)         (240)          (1,065)
 INTEREST INCOME                                                          10                4                5              13              12            24           27           28            29           33            24              245
 ADDITIONAL TAXES                                                        108                   8            17              89              18            30           34           41            35           37            37              484
 MANAGEMENT FEES                                                         125              125              125             125             125           125          125          125           125          125           125            1,500
 OTHER ALLOWED ADDBACKS                                                   37              121               22              16              22                                                                                               346


                                                                                                                                                                                                                                   8 of 21
                                                                                          ALLIED SYSTEMS HOLDINGS, INC. AND SUBSIDIARIES
                                                                                      ACTUAL AND PROJECTED CONSOLIDATED INCOME STATEMENTS
                                                                                                       For The Periods Ended
                                                                                                             ($ in OOO's)

AMI Consolidated Allied Systems Holdings, Inc. Plan (Plan) PIK Ral
                                                                      Forecast     Forecast     Forecast Forecast      Forecast Forecast Forecast          jrecasf Forecast     Forecast      Forecast     Forecast         Forecast
                                                                       Jan-10       Feb-10       Mar-10 Apr-10         May-10 Jun-10 Jul-10                lug-10 Sep-10         Oct-10        Nov-10      Dec-10            2010
($ in thousands)
UNITS HAULED                                                            308,535      333,978      416,567   364,194      387,308   478,176      275,376     410,733 426,166        403,445      392,675 346,374 4,543,528

TOTAL REVENUE                                                        $ 37,086 $ 36,571 $ 44,061 $ 39,289 $ 45,213 $ 56,185 $ 33,695 $                       49,853 $ 48,258     t 44,632        42,567 $ 37,974 $ 515,384

OPERATING EXPENSES
    Salaries & Wages                                                    20,496        19,169      22,696    19,845       21,389    25,402       16,851      21,511    22,099       20,224       20,412        19,000         249,093
    Severance
    Operating Supplies & Expenses                                        7,670         7,118       8,585     7,800        8,563     9,963        7,084       9,517     9,686        8,658        8,781         8,090          101,515
    Purchased Transportation                                             4,218         4,268       3,985     3,537        4,380     7,233        4,050       5,936     5,838        6,025        4,705         4,151           58,325
    Rents                                                                  515          475          474       428          530       530          510        510        510          506          506           498            5,992
    Insurance & Claims                                                   1,889         1,942       2,230     1,957        2,051     2,331        1,794       2,123     2,285        2,080        2,060         2,095           24,835
    Operating Taxes & Licenses                                           1,430         1,430       1,592     1,514        1,572     1,769        1,351       1,652     1,617        1,580        1,576         1,487           18,570
    Depreciation & Amortization                                          3,379         3,224       3,276     3,253        3,384     2,577        2,604       2,815     2,835        2,864        2,886         2,902           36,000
    Communications & Utilities                                             409           401         401       394          408       408          408         409      408           408          408           408            4,869
                                                                                                                                                                                                                                   Case 13-50530-CSS




    Other Operating Expenses                                               850          J24          702       666          749       742          740        560        585          586          575          _557            8,037
      Total Operating Expenses                                          40,855        38,751      43,943    39,394       43,027    _50A54       35,3?1      45,031    45,863       42,931       _41,907       39,187         507,235


OPERATING INCOME (LOSS)                                                  (3,769)      (2,180)        119      (105)       2,186     5,231        (1,697)     4,821     2,395        1,701          659        (1,214)           8,148

OTHER (INCOME) EXPENSE
    Interest (Income)                                                       (80)         (64)        (78)       (73)        (75)      (73)          (72)       (75)      (75)         (78)          (81)             (73)        (897
    Net, Other
    Equity in Earnings of Joint Ventures
                                                                                                                                                                                                                                   Doc 772-20




    Interest Expense                                                      2,108 1,978 2,139 1,935 1,984 1,938 1,988                                          1,996     1,944        1,787         1,747 1,791 23,335
    Unrealized loss (gain) on swap agreements
    Restructuring Costs
    Loss (Gain) on Sale of Assets
    Loss (Gain) on early extinguishment of Debt

    Loss (Gain) on Currency Exchange

      Total Other (Income) Expense                                        2,028        1,914       2,061      1,862      _1,909     1,865        1,916       1,920     1,868        1,709        A,667 1,718 22,438
                                                                                                                                                                                                                                   Filed 08/21/20




TOTAL INCOME (LOSS) BEFORE INCOME TAXES                                  (5,797)      (4,094)     (1,942)    (1,967)        277     3.366        (3,612)     2,901       526           J81       (1,008) 12,932) (14,290

INCOME TAX PROVISION (BENEFIT)                                           (2,319) (1,638) (777)                (787)         111     1,346 (1,445)            1,160       210            (3)        (403)      (1,173)          (5,716

Net Income before Cumulative Effect                                  S (3.4781 S (2.4571 I <1.165}                                           S 12.167\                   i16 $_        -(a
    Extraordinary Items
    Net, Change in Accounting Principle

NET INCOME (LOSS)
                                                                                                                                                                                                                                   Page 45 of 57




  DEPRECIATION                                                            3,379        3,224       3,276     3,253        3,384     2,577        2,604       2,815     2,835        2,864         2,886        2,902           36.000
  OTHER INCOME (EXPENSE)                                                  2,028        1,914       2,061      1,862       1,909     1,865        1,916       1,920     1,868        1,709         1,667        1,718           22,438

 REORGANIZATION ITEMS
  INCOME TAXES                                                           (2,319)      (1,638)       (777)     (787)         111     1,346        (1,445)     1,160       210            (3)        (403)      (1,173)          (5,716
 INTEREST INCOME                                                             80           64          78        73           75        73            72         75        75           78            81           73             897
 ADDITIONAL TAXES                                                            36           37          37        37           37        37           37          37        37           37            37           37             441
 MANAGEMENT FEES                                                            125          125         125       125          125       125          125         125       125          125           125          125            1,500
 OTHER ALLOWED ADDBACKS


                                                                                                                                                                                                           9 of 21
                                                                ALLIED SYSTEMS HOLDINGS, INC. AND SUBSIDIARIES
                                                           ACTUAL AND PROJECTED CONSOLIDATED INCOME STATEMENTS
                                                                             For The Periods Ended
                                                                                   ($ in OOO's)
                                                                                                                                                                           Case 13-50530-CSS
                                                                                                                                                                           Doc 772-20




AHI Consolidated Allied Systems Holdings, Inc. Plan (Plan) PIK Rate 0%
                                                                     Actual Actual Actual Actual Actual Actual Actual Actual Actual Actual Actual Actual Forecast Actual
                                                                     Jan-08 Feb-08 Mar-08 Apr-OS Mav-OS Jun-08 Juf-OS Aua-08 Seo-08 Oct-OS Nov-08 Dec-08  2008    Jan-09
($ in thousands)
COVENANT EBITDA ^421 $1:890 $ 4,293 $ 3,760 $ 6,426 $ 3,836 $ 4,245 $ 6,003 $ 7,418 $ 7,705 $ 5,588 $ 5,988 $ 57,574 $ (2,790)
                                                                                                                                                                           Filed 08/21/20
                                                                                                                                                                           Page 46 of 57




                                                                                                                                                           10 of 21
                                                                              ALLIED SYSTEMS HOLDINGS, INC. AND SUBSIDIARIES
                                                                          ACTUAL AND PROJECTED CONSOLIDATED INCOME STATEMENTS
                                                                                           For The Periods Ended
                                                                                                ($ in OOO's)
                                                                                                                                                                                                          Case 13-50530-CSS




AMI Consolidated Allied Systems Holdings, Inc. Plan (Plan) PIK Ral
                                                                                                                                                                                                          Doc 772-20




                                                                     Actual    Actual    Actual    Actual          Actual   Forecast   Forecast   Forecast   Forecast   Forecast   Forecast    Forecast
                                                                     Feb-09    Mar-09    Apr-09    Mav-09          Jun-09    Jul-09     Aua-09     Sep-09     Oc(-09    Nov-09     Dec-09        2009
($in thousands)
COVENANT EBITDA $ 53 $ 2,085 $ 1,736 $ 113 $ 2,155 $ 1,023 $ 3,294 $ 3,923 $ 1,445 $ (637) $ 599 $ 13,000
                                                                                                                                                                                                          Filed 08/21/20
                                                                                                                                                                                                          Page 47 of 57




                                                                                                                                                                                              11 of21
                                                                                           ALLIED SYSTEMS HOLDINGS, INC. AND SUBSIDIARIES
                                                                                   ACTUAL AND PROJECTED CONSOLIDATED INCOME STATEMENTS
                                                                                                        For The Periods Ended
                                                                                                              ($ in OOO's)
                                                                                                                                                                                                                                                         Case 13-50530-CSS
                                                                                                                                                                                                                                                         Doc 772-20




AHI Consolidated Allied Systems Holdings, Inc. Plan (Plan) PIK Raf
                                                                     Forecast   Forecast     Forecast    Forecast    Forecast    Forecast        Forecast        Forecast        Forecast        Forecast        Forecast         Forecast          Forecast
                                                                      Jan-10     Feb-10       Mar-10      Apr-10      May-10      Jun-10          Jul-10         Aufi-10          Sep-10          Oct-10          Nov-10           Dec-10            2010
($ in thousands)
                                                                 '$(149) $1^69~ $3,635" $3^83^                      $5,808" ~$                              -$              "$              "$              "$               ~$                ~$     "46,986
COVENANT EBITDA                                                                                                                      8,043   J      T714T           7,873           5,467           4,804            3,788             1,923
                                                                                                                                                                                                                                                         Filed 08/21/20
                                                                                                                                                                                                                                                         Page 48 of 57




                                                                                                                                                                                                                                  12 of 21
                                                                         ALLIED SYSTEMS HOLDINGS, INC. AND SUBSIDIARIES
                                                                    ACTUAL AND PROJECTED CONSOLIDATED BALANCE SHEETS
                                                                                           For The Periods Ended
                                                                                                 ($ in OOO's)



AMI Consolidated Allied Systems Holdings, Inc. Plan (Plan) PIK Rate 0%
                                                         Actual      Actual     Actual         Actual      Actual          Actual          Actual         Actual        Actual       Actual          Actual
                                                        01/31/08    02/29/08    03/31/08      04/30/08     05/31/08        06/30/08        07/31/08      08/31/08      09/30/08      10/31/08        11/30/08
($in thousands)
CURRENT ASSETS:
         Cash-Unrestricted                            $ 2,123      $ 2,615     $ 2,112       $ 3,516      $ 2,187         $ 2,863         $ 12,061      $ 18,483      $ 20,466      $ 15,252        $ 26,131
        Cash-Restricted                                   27,684      24,534      18,725        18,738       18,771          18,741          18,723        18,666        18,702        18,492          17,920
    Cash & Cash Equivalents                               29,808      27,149      20,837        22,254       20,957          21,604          30,783        37,149        39,168        33,744          44,051
    Short Term Investments
    Restricted Investments
              Accounts Receivable - Trade                 40,498      42,879      42,968        56,069       45,407          45,582          44,931        40,285        43,490        43,943          36,241
              Accounts Receivable - Related Party
              Accounts Receivable - Other                  8.569       8,573       8,891         _7,548       7,139           7,543           7,655         7,256         8,978         7,923           3,027
    Receivables, net                                      49,067      51,452      51,859        63,617       52,546          53,125          52,586        47,541        52,468        51,866          39,268
    Inventories                                            4,832       4,794       4,590         4,894        4,931           4,784           4,836         4,733         4,767         4,206           3,866
    Deferred Tax Asset                                     6,039       6,040       6,040         6,040        6,040           6,040           6,039         6,040         6,039         6,039           6,041
                                                                                                                                                                                                                    Case 13-50530-CSS




    Prepayment and Other Current Assets                   28,334      29,904      26,943        26,152       25,510          22,773          23,060        22,887        27,073        25,148          23,980
             Total Current Assets                        118,079     119,339     110,270       122,958      109,985         108,327         117,305       118,350       129,514       121,003         117,206

PROPERTY AND EQUIPMENT, NET                              196,944     199,294     194,574       194,200      199,119         196,946         198,399       192,620       190,484       185,174         182,561

OTHER ASSETS:
    Goodwill & SW, Net                                   102,311     102,205     102,077       102,017      101,923         101,787         101,721       101,537       101,203       100,541         100,343
    Restricted cash and cash equivalents                  67,779      60,066      50,626        50,662       50,750          50,674          50,620        50,467        50,564        49,996          48,451
    Restricted Investments
                                                                                                                                                                                                                    Doc 772-20




               Notes Receivable - Related Party
               Life Insurance Cash Surrender Value         2,792       2,792       2,792         2,792        2,792           2,792           2,792         2,792           638               (0)             (0)
               Deferred Income Taxes                           0           0             0           0              (0)             (0)           (0)           (0)           (0)             (0)             (0)
               Other                                      45,429      45,487      45,533        45,634       45,684          45,723          45,885        41,448        43,036        42,558

    Other                                                 48,222      48,280      48,326        48,426       48,476         _48,515          48,677        44,240        43,673        42,557

        Total Other Assets                               218,312     210,551     201,028       201,106      201,150         200,976         201,018      J96.244        195,440       193,094
    Intercompany Receivables
    Investments in Related Party

TOTAL ASSETS                                                       I 529.184   & 505.872     S 518.263    S 510.253       S 506.248       S 516.722     t 507.214     S 515.438     S 499.271
                                                                                                                                                                                                                    Filed 08/21/20




CURRENT LIABILITIES:
     Current Maturities of LTD                        $ 1,800      $ 1,800     $ 1,800       $ 1,800      $ 1,800         $ 1,800         $ 1,800       $ 1,800       $ 1,800       $ 1,350
    Borrowings under revolving credit facility           18,000       16,727       2,100        23,451       14,621          17,500          34,500        34,500        34,500        34,500
               Trade Accounts Payable                    24,235       26,958      21,829        19,554       25,017          21,633          21,244        19,342        26,402        19,119
               Payable to Related Parties
    Trade Accounts Payable                                24,235      26,958      21,829        19,554       25,017          21,633          21,244        19,342        26,402        19,119
              Accrued Wages & Benefits                    23,468      23,559      24,751        24,799       22,958          22,136          19,860        19,221        21,429        20,918
              Accrued Genera] Taxes                        2,892       4,529       3,975         1,945        2,880           2,446           3,394         3,018         1,405         1,394
                                                                                                                                                                                                                    Page 49 of 57




              Accrued Claims and Insurance Reserves       37,973      41,697      38,347        39,535       38,278          39,281          39,094        38,864        39,195        38,334
               Other Accrued Liabilities                   9,904       8,364       9,757        10,959       10,404          10,966          11,781         9,326        10,493         9,319
               Premium Financing                           5,131       4,466       3,801         3,137        2,472           2,161           1,636         1,111            79         4,558
    Accrued liabilities                                   79,368      82,615      80,632        80,375       76,991          76,990          75,765        71,540        72,601        74,522
              Total Current Liabilities                  123.403     128.100     106.360       125.181      118.430         117.924         133.310       127.182       135.303       129.491
                                                                        ALLIED SYSTEMS HOLDINGS, INC. AND SUBSIDIARIES
                                                                     ACTUAL AND PROJECTED CONSOLIDATED BALANCE SHEETS
                                                                                        For The Periods Ended
                                                                                             ($ in OOO's)



AHI Consolidated Allied Systems Holdings, Inc. Plan (I
                                                           Actual     Actual       Actual     Actual       Actual     Actual      Forecast    Forecast    Forecast Forecast Forecast Forecast
                                                          01/31/09    02/28/09    03/31/09    04/30/09    05/31/09    06/30/09    07/31/09    08/31/09    09/30/09 10/31/09 11/30/09 12/31J09
($in thousands)
CURRENT ASSETS:
         Cash-Unrestricted                                  35,988 $ 27,771         29,305 $ 24,595         17,360      14,472      15,518      11,573      18,099 $ 9,486          4,098        416
        Cash-Restricted                                     11,545 9,745             9,754 9,785             9,899       9,450       9,469       9,490      9,450 9,474              9,502     9,450
    Cash & Cash Equivalents                                 47,534 37,516           39,059 34,381           27,259      23,922      24,987      21,063     27,549 18,959            13,600     9,866
    Short Term Investments                                                                                       1
    Restricted Investments
              Accounts Receivable - Trade                   25,551      27,668      30,322      27,012      26,300      29,437      24,291      29,918      38,201       32,742    28,847     26,134
              Accounts Receivable - Related Party
              Accounts Receivable - Other                    4,420       4,315       3,261       3,194       2,973       3,169       3,326       3,398      3,718         3,038     3,083      3,304
    Receivables, net                                        29,972      31,983      33,583      30,206      29,273      32,606      27,617      33,316     41,920        35,780    31,930     29,438
    Inventories                                              3,533       3,459       3,422       3,237       3,263       3,292       3,551       3,406      3,473         3,465     3,237      3,200
                                                                                                                                                                                                            Case 13-50530-CSS




    Deferred Tax Asset                                         857         857         816         857         857         857         857         857        857          857        857        857
    Prepayment and Other Current Assets                     25,730      24,781      24,694      23,466      23,029      22,563      20,946      22,493     20,829        25,169    23,646     26,761
             Total Current Assets                          107,626      98,596     101,574      92,147      83,682      83,241      77,959      81,135     94,628        84,231    73,270     70,123

PROPERFCAND EQUIPMENT, NET                                 173,548 168,081 164,018 161,194 161,036 156,713 154,409 152,668 150,909 159,195 157,094 154,561

OTHER ASSETS:
    Goodwill & SW, Net                                      39,734      39,487      39,447      39,390      39,366      39,237      39,181      39,125     39,069        39,013    38,957     38,901
    Restricted cash and cash equivalents                    32,858      34,550      34,580      34,695      35,096      33,504      33,504      33,504     33,504        33,504    33,504     33,504
                                                                                                                                                                                                            Doc 772-20




    Restricted Investments
              Notes Receivable - Related Party
              Life Insurance Cash Surrender Value               (0) (0)                 (0)         (0)         (0)         (0)         (0)         (0)         (0)          (0)        (0) (0)
              Deferred Income Taxes                             (0) (0)                 (0)         (0)         (0)         (0)         (0)         (0)         (0)          (0)        (0) (0)
              Other                                         48,497 48,662           48,611      56,831      73,852      78,761      82.820      85,647     52,414        52,364    52,313 52,263

    Other

        Total Other Assets
    Intercompany Receivables
    Investments in Related Party
                                                                                                                                                                                                            Filed 08/21/20




TOTAL ASSETS                                             S 402.262               S 388.230 & 384.256                                                                  S, 368.306 S 355.138 & 349.352



CURRENT LIABILITIES:
     Current Maturities of LTD                               1,800 $ 1,800 $ 1,800 $ 1,800 $ 1,800                       1.800 $ 1.800           1,800      1,800         1,800     1,800 $ 1,800
    Borrowings under revolving credit facility              34,500 34,500 34,500 34,896 34,896                          34,895 34,896           34,896     34,896        34,896    34,896 34,896
               Trade Accounts Payable                       17,120 16,055 15,956 16,215 16,194                          14,669 16,491           16,690     18,572        18,208    18,132 16,649
               Payable to Related Parties
    Trade Accounts Payable                                              16,055
               Accrued Wages & Benefits                                 15,783
                                                                                                                                                                                                            Page 50 of 57




               Accrued General Taxes                                     2,372
               Accrued Claims and Insurance Reserves                    32,492
               Other Accrued Liabilities                                 8,257
               Premium Financing                                          763
    Accrued liabilities
             Total Current Liabilities

LONG TERM DEBT AND OTHER LIABILITIES




                                                                                                                                                                                                 14 of 21
                                                                         ALLIED SYSTEMS HOLDINGS, INC. AND SUBSIDIARIES
                                                                      ACTUAL AND PROJECTED CONSOLIDATED BALANCE SHEETS
                                                                                             For The Periods Ended
                                                                                                   ($ in OOO's)



AHI Consolidated Allied Systems Holdings, Inc. Plan (I
                                                         Forecast     Forecast        Forecast     Forecast     Forecast     Forecast     Forecast     Forecast     Forecast      Forecast     Forecast
                                                         01/31/10     02/28/10        03/31/10     04/30/10     05/31/10     06/30/10     07/31/10     08/31/10     09/30/10      10/31/10     11/30/10
($in thousands)
CURRENT ASSETS:
         Cash-Unrestricted                               $ 1,581      $ (1,920) $ (2,097) S 284 $ (4,819) $ (7,230) $ (1,794) $ (5,597) $ 645 $ 5,936 $ 4,056
        Cash-Restricted                                      7,425        7,483           6,873        6,941        7,011        6,352        6,419        6,490        6,593         6.666       6,741
    Cash & Cash Equivalents                                  9,006        5,563           4,776        7,225        2,192         (878)       4,625         892         7,239        12,602      10,797
    Short Term Investments
    Restricted Investments
              Accounts Receivable - Trade                   27,535       27,676          30,783       27,630       32,996       43,949       28,945       37,741       37,292        33,565      31,621
              Accounts Receivable - Related Party
              Accounts Receivable - Other                    3,223        3,234           3,338        3,289        3,031        3,381        3,538        3,610        ,3^30         3.250       3,295
    Receivables, net                                        30,759       30,911          34,121       30,920       36,028       47,330       32,484       41,351       41,223        36,815      34,917
    Inventories                                              2,834        2,864           3,109        3,080        3,251        3,167        3,227        3,082         3,152        3,145       2,915
    Deferred Tax Asset                                        857              857         857          857          857          857          857          857           857          857          857
                                                                                                                                                                                                           Case 13-50530-CSS




    Prepayment and Other Current Assets                     31,183       29,643          28,164       27,299       24,993       23,961       22,541       24,286       22,819        26,860      25,535
              Total Current Assets                          74,639       69,838          71,027       69,381       67,320       74,438       63,734       70,469       75,290        80,279      75,021

PROPERTY AND EQUIPMENT, NET                                154,145      153,360         153,419      152,605      151,919      151,782      151,617      151,014      150,539       150,083     149,409

OTHER ASSETS:
    Goodwill & SW, Net                                      38,845       38,789          38,733       38,677       38,621       38,565       38,509       38,453       38,397        38,341      38,285
    Restricted cash and cash equivalents                    29,604       29,604          28,719       28,719       28,719       27,752       27,752       27,752       27,752        27,752      27,752
    Restricted Investments
                                                                                                                                                                                                           Doc 772-20




               Notes Receivable - Related Party
               Life Insurance Cash Surrender Value              (0)             (0)          (0)          (0)          (0)          (0)          (0)          (0)           (0)          (0)         (0)
               Deferred Income Taxes                            (0)             (0)          (0)          (0)          (0)          (0)          (0)          (0)           (0)          (0)         (0)
               Other                                        52,213       52,163          52,238       52,188       52,137       52,087       52,037       51,987      _51,937        51,887

    Other                                                   52,213       52,162          52,237       52,187       52,137       52,087       52,037       51,987       51,936        51,886

         Total Other Assets                                120,662      120,556         119,689      119,583      119,477      118,404      118,297      118,191      118,085       117,979
    Intercompany Receivables
    Investments in Related Party

TOTAL ASSETS                                             t 349.446    t 343.754       £ 344.135    t 341.568    t 338.716    S 344.623                 $ 339.674
                                                                                                                                                                                                           Filed 08/21/20




CURRENT LIABILITIES:
     Current Maturities of LTD                           $ 1,800      $ 1,800         $ 1,800      $ 1,800      $ 1,800      $ 1,800      $ 1,800      $ 1,800      $ 1,800       $ 1,800
    Borrowings under revolving credit facility              34,896       34,896          34,896       34,896       34,896       34,896       34,896       34,896       34,896        34,896
              Trade Accounts Payable                        16,088       16,777          17,482       17,749       17,069       19,059       17,782       19,134       19,487        19,005
               Payable to Related Parties
    Trade Accounts Payable                                  16,088       16,777          17,482       17,749       17,069       19,059       17,782       19,134       19,487        19,005
              Accrued Wages & Benefits                      12,191       12,108          13,053       12,982       12,118       10,551        8,101        9,661       11,606        11,875
              Accrued General Taxes                          4,996        5,481           4,799        3,826        3,831        3,679        3,781        3,696        3,798         4,455
                                                                                                                                                                                                           Page 51 of 57




               Accrued Claims and Insurance Reserves        32,016       31,898          31,761       31,624       31,470       31,322       31,166       31,024       30,875        30,722
               Other Accrued Liabilities                    10,805        8,838          10,943       10,912       10,118       14,270       11,331       12,386       13,664        14,048
               Premium Financing                             6,771        6,099           5,427        4,755        4,084        3,412        2,740        2,068        1,752         5,474
    Accrued liabilities                                     66,779       64,423          65,983       64,100       61,620       63,234       57,120       58,835       61,694        66,573
              Total Current Liabilities                    119.562      117.            120.161      118.545      115.385      118.989      111.597      114.665      117.877       122,274
                                                                        ALLIED SYSTEMS HOLDINGS, INC. AND SUBSIDIARIES
                                                                     ACTUAL AND PROJECTED CONSOLIDATED BALANCE SHEETS
                                                                                     For The Periods Ended
                                                                                           ($ in OOO's)



AH] Consolidated Allied Systems Holdings, Inc. Plan (Plan) PIK Rate 0%
                                                         Actual      Actual      Actual       Actual     Actual         Actual     Actual        Actual     Actual        Actual       Actual     Actual
                                                        01/31/08    02/29/08    03/31/08     04/30/08    05/31/08      06/30/08    07/31/08     08/31/08    09/30/08     10/31/08     11/30/08    12/31/08
($in thousands)
     Long Term Debt (Less Current Maturities)            226,417     226,426     226,433      225,992     206,000       206,007     205,567      205,575     205,583      205,593      205,600     205,159
     Post Retirement Benefits                              12,587     12,604      12,568       12,541      12,720        12,730      12,688       12,577      12,613       12,496       12,476      11,266
     Deferred Tax Liability                                16,689     16,703      16,848       16,875      16,892        17,036      17,001       16,986      17,055       16,861       16,899       8,784
    Other Long Term Liabilities                          94,833       91,859      95,751       90,140      88,372        89,217      89,250       90,108      89,305       90,047       91,067     114,014
        Total LTD and Other Liabilities                 350,526      347,592     351,600      345,548     323,984       324,990     324,506      325,246     324,556      324,996      326,042     339,223


    Intercompany Payables

LIABILITIES SUBJECT TO COMPROMISE
    Pre-petition AP
    Pre-Petition Debt
                                                                                                                                                                                                                 Case 13-50530-CSS




        Total Liabilities Subject to Compromise

              Total Liabilities                                      475,692 457,961                                    442,914 457,815



STOCKHOLDERS' EQUIT/:
   Preferred Stock                                                                                                0           0             0          0             0          0            0             0

    Common Stock                                            100          100         100          100         100           100         100          100         100          100          100         100
                                                                                                                                                                                                                 Doc 772-20




    Liabilities Subject to Compromise
    Additional PIC                                       98,393       98,459      98,525       98,591     118,002       117,885     117,904      117,950     118,000      118,051      118,102     118,145
    Retained Earnings                                   (24,021)     (24,021)    (24,021)     (24,021)    (24,021)      (24,021)    (24,021)     (24,021)    (24,021)     (24,021)     (24,021)    (24,021)
    Treasury Stock
    Income (YTD)                                        (11,894) (17,962)        (23,753)     (24,410)    (23,519)      (28,004)    (32,807)     (37,128)    (35,501)     (46,959)     (52,035) (113,394)
    Foreign Currency Translation & Other                  (3,175) (3,090)         (2,948)      (2,736)     (2,735)       (2,623)     (2,267)      (2,112)     (2,997)      (2,385)      (2,002) (21,860)
    Unearned Compensation                                     3 5                      8          AO           13            (3)         (3)          (3)          (3)         (3)
              Total Stockholders' Equity                                                                                 63,334      58,907       54,786      55,579       44,783       40,142 (41,033)


TOTAL LIABILITIES & STOCKHOLDERS' EQUITY                           S S29.184                $ 518.263                 S 506.248 S 516.722 !t 507.214 $ 515.438                       S 492.409
                                                                                                                                                                                                                 Filed 08/21/20




    Stockholders Equity Roll forward
             Beginning S/E

              Change in APIC related to Stock Options

              Foreign Currency

              Current Month Income
                                                                                                                                                                                                                 Page 52 of 57




              Ending S/E




                                                                                                                                                                                                      16 of 21
                                                                          ALLIED SYSTEMS HOLDINGS, INC. AND SUBSIDIARIES
                                                                       ACTUAL AND PROJECTED CONSOLIDATED BALANCE SHEETS
                                                                                           For The Periods Ended
                                                                                                 ($ in OOO's)



AHI Consolidated Allied Systems Holdings, Inc. Plan (I
                                                          Actual        Actual       Actual       Actual       Actual       Actual       Forecast   Forecast    Forecast   Forecast   Forecast   Forecast
                                                         01/31/09       02/28/09     03/31/09     04/30/09     05/31/09     06/30/09     07/31/09   08/31/09    09/30/09   10/31/09   11/30/09   12/31/09
($in thousands)
     Long Term Debt (Less Current Maturities)              204,715       204,723      204,731      204,290      221,221      226,083      229,671    234,578     209,213    209,426    209,634    209,851
     Post Retirement Benefits                               11,296        11,287       11,311       11,321       11,375       11,374       11,359     11,344      11,329     11,314     11,299     11,284
     Deferred Tax Liability                                  8,751         8,717        8,743        8,765        8,799        8,801        8,547      8,412       7,379      7,182      6,882      6,706
    Other Long Term Liabilities                            110,359       111,499      110,882      109,665      109,570      108,208     J07.891    A07,598      107,290    106,973    106,669    105,584
         Total LTD and Other Liabilities                   335,121       336,226      335,667      334,041      350,965      354,466      357,469    361,932     335,210    334.894    334,485    333,425

    Intercompany Payables

LIABILITIES SUBJECT TO COMPROMISE
    Pre-petition AP
    Pre-Petition Debt
        Total Liabilities Subject to Compromise
                                                                                                                                                                                                                 Case 13-50530-CSS




              Total Liabilities                            453,200 448,247 452,259 451,847



STOCKHOLDERS' EQUITY:
   Preferred Stock                                                 0             0            0            0            0            0          0          0           0          0          0          0

    Common Stock                                               100           100          100          100          100          100          100        100         100        100        100        100
    Liabilities Subject to Compromise
                                                                                                                                                                                                                 Doc 772-20




    Additional PIC                                         118,196 118,246 118,297 118,348 118,399 118,449 118,530 118,611 118,692 118,773 118,854 118,935
    Retained Earnings                                     (137,415) (137,415) (137,415) (137,415) (137,415) (137,415) (137,415) (137,415) (137,415) (137,415) (137,415) (137,415)
    Treasury Stock
    Income (YTD)                                            (9,845)      (18,608)     (23,944)     (26,848)     (27,073)     (33,975) (38,799)       (41,372)    (42,870) (46,617)     (52,306) (56,872)
    Foreign Currency Translation & Other                   (21,974)      (21,199)     (21,070)     (21,779)     (24,840)     (22,675) (22,675)       (22,675)    (22,675) (22,675)     (22,675) (22,675)
    Unearned Compensation                                                        4            3            3         44           66 66                   66         66 66                  66 66
              Total Stockholders' Equity                                                            67.592) (70.785                        80.1931 (82.685        84,102) (87.768


TOTAL LIABILITIES & STOCKHOLDERS' EQUITT                 & 402.262 t 389.375 $ 388.230 S 384.256 $ 393.032 $ 391.456 S 387.872 $ 392.079 $ 370.523 $ 368.306 & 355.138 t 349.352
                                                                                                                                                                                                                 Filed 08/21/20




    Stockholders Equity Roll forward
             Beginning S/E

              Change in APIC related to Stock Options

              Foreign Currency

              Current Month Income

              Ending S/E
                                                                                                                                                                                                                 Page 53 of 57




                                                                                                                                                                                                      17 of 21
                                                                         ALLIED SYSTEMS HOLDINGS, INC. AND SUBSIDIARIES
                                                                      ACTUAL AND PROJECTED CONSOLIDATED BALANCE SHEETS
                                                                                        For The Periods Ended
                                                                                              ($ in OOO's)



AHI Consolidated Allied Systems Holdings, Inc. Plan (I
                                                          Forecast Forecast Forecast Forecast Forecast Forecast Forecast Forecast Forecast Forecast Forecast Forecast
                                                          01/31/10 02/28/10 03/31/10 04/30/10 05/31/10 06/30/10 07/31/10 08/31/10 09/30/10 10/31/10 11/30/10 12/31/10
($in thousands)
     Long Term Debt (Less Current Maturities)              210,095     210,318     210,565      210,807    211,058    211,303   211,558    211,815    212,065    212,326    212,580   212,845
     Post Retirement Benefits                               11,269      11,254      11,239       11,224     11,209     11,194    11,179     11,164     11,149     11,134     11,119    11,104
     Deferred Tax Liability                                  4,385       2,746       1,967        2,144      2,254      2,501     1,055      2,213      2,884      2,879      2,474     2,694
    Other Long Term Liabilities                            105,394      105,175    104,921      104,666    104,381    104,106   103,816    103,552    103,276    102,991    102,720   103,422
         Total LTD and Other Liabilities                   331,143     329,492     328,693      328,841    328,902    329,104   327,608    328,744    329,374    329,329    328,893   330,064


    Intercompany Payables

LIABILITIES SUBJECT TO COMPROMISE
    Pre-petition AP
    Pre-Petition Debt
                                                                                                                                                                                                     Case 13-50530-CSS




        Total Liabilities Subject to Compromise

              Total Liabilities                            450,705 447,388 448,853 447,386 444,286 448,093                                            447,251    451,603 446,088 448,189



STOCKHOLDERS' EQUITY:
    Preferred Stock                                              0            0          0            0           0        0          0          0          0          0         0          0

    Common Stock                                              100          100        100          100          100      100       100        100         100       100        100       100
                                                                                                                                                                                                     Doc 772-20




    Liabilities Subject to Compromise
    Additional PIC                                         119,016 119,097 119,178 119,259 119,340 119,421 119,502 119,583 119,664 119,745 119,826 119,907
    Retained Earnings                                     (194,288) (194,288) (194,288) (194,288) (194,288) (194,288) (194,288) (194,288) (194,288) (194,288) (194,288) (194,288)
    Treasury Stock
    Income (YTD)                                            (3,478)      (5,935)    (7,100)      (8,280)    (8,114) (6,094)      (8,262)    (6,521)    (6,205)    (6,210)    (6,815) (8,574)
    Foreign Currency Translation & Other                   (22,675)     (22,675)   (22,675)     (22,675)   (22,675) (22,675)    (22,675)   (22,675)   (22,675)   (22,675)   (22,675) (22,675)
    Unearned Compensation                                                    66         66           66        66 66                66          66         66        65         _66 66
              Total Stockholders' Equity


TOTAL LIABILITIES & STOCKHOLDERS' EQUITY                 S 349.446 & 343.754                  t 341.568 $ 338.716 S 344.623 $ 333.649 $ 339.674 & 343.913 t 348.342 $ 342.303 $ 342.726
                                                                                                                                                                                                     Filed 08/21/20




    Stockholders Equity Roll forward
             Beginning S/E

              Change in APIC related to Stock Options

              Foreign Currency

              Current Month Income
                                                                                                                                                                                                     Page 54 of 57




              Ending S/E




                                                                                                                                                                                          18 of 21
                                                                               ALLIED SYSTEMS HOLDINGS, INC. AND SUBSIDIARIES
                                                                  ACTUAL AND PROJECTED CONSOLIDATED STATEMENTS OF CASH FLOWS
                                                                                                  For The Periods Ended
                                                                                                        ($ in OOO's)

AMI Consolidated Allied Systems Holdings, Inc. Plan (Plan) PIK Rate 0%
                                                                     Actual       Actual       Actual      Actual         Actual        Actual      Actual       Actual      Actual         Forecast       Actual       Actual         Actual
                                                                    oi/31/oa      02/29/08    03/31/08     04/SOM8        05/31/08     06/30/08     07/31/OS     08/31/08    09/30/08       lom/os         11/30/OS     12/31/OS       2008
(S in thousands)
CASH FLOW FROM OPERATING ACTIVITIES
   Net Income (Loss)                                                                                                                                                                          (11.458) $ (5.076) $ 161.360)
   Adjustments to Reconcile Net Income (Loss) to Net
   Cash Provided by Operating Activities:
       Depreciation & Amortization                                     4,484         4,718       5,080        5,799          5,521        4,933        5,465        5.306       4.745          4.643                       5.887         61.419
       Loss (Gain) on Sale of Property & Equipment                         (9)         (13)         70                           4            6          (14)           7        (148)               32                        19             (46)
       Compensation Expense Related to Stock Options & Grai                81           81          81             81           81           81           81           81          81                81                        81             972
       Equity in Earnings of Joint Ventures
       Changes in Operating Assets:
            Accounts Receivable - Trade                                7,608        (2,381)         (89) (13,101) 10,662                   (175)         651        4,646      (3,205)           (453)        7,702        3,023         14,888
            Accounts Receivable - Related Party
            Accounts Receivable - Other                                    (19)         (4)       (318)       1.343            409         (405)        (112)         399      (1,721)          1,054         4,897          (367)        5,157
            Inventories                                                   267           38         204         (304)            (37)        147           (52)        103          (34)              561        340           186         1,419
            Prepayment and Other Current Assets                        (5,623)      (1,571)      2,961          791            642        2,737         (287)         173      (4,186)          1,925         1,168        (1,512)       (2,7S1)
            Trade Accounts Payable                                       (723)       2.723       (5,129)     (2,274)         5.463        (3,384)       (389)      (1,902)      7.059          (7,283)       (2,025)       (2,061)       (9,924)
                                                                                                                                                                                                                                                                 Case 13-50530-CSS




            Deferred Income Taxes / Tax Assets / Liabilities                 2          13          145          26             1B           144          (34)        (15)          70           (194)           36        (2,932)       (2,721)
            Payable to Related Parties
            Accrued Wages & Benefits                                     (262)          91       1,192           48         (1,841)        (821)      (2,276)        (640)      2,208            (511)       (1,511)       (1,077)       (5,400)
            Accrued General Taxes                                         789        1,637         (554)     (2,030)           934         (434)         94B         (376)      (1,613)            (11)          (51)         168          (592)
            Accrued Claims and Insurance Reserves                      (1,781)       3,723       (3,350)      1,18B         (1,257)       1,003         (186)        (230)         330           (861)           (54)      (4,468)       (5,942)
            Other Accrued Liabilities                                     473       (1,540)      1,393        1.202           (555)         562          815       (2,455)      1.167          (1,175)          755        2.690          3,334
            Other Long Term Liabilities                                5.000        (2,973)      3,832       (5,611)        (1,768)         845           32          858        (803)            741         1,021       22,946         24,181
       Other Assets (includes Note Receivables)                           578         (927)      1,B24         (606)             '91        764          251        6.229       (1,078)         7,821                     55,094         68,815
               Total Adjustments                                                     3,616       7,402      (13.4481        17,347                                 12,11           i73          6,                        77.679
                                                                                                                                                                                                                                                                 Doc 772-20




                                                                                                                                                                                                                                        15J
               Net Cash Provided by Operating Activities                            (2,451)      1.611      (14,10i         18,237                                  7,8!          ,51          (5,                        11             39.383



CASH FLOW FROM INVESTING ACTIVITIES
    Net (Purchase) of Property & Equipment - Cap Ex                    (5,416) (G,094) (2,102) (4,860)                                    (3,426) (7,265) (1,135) (2,783)                      (6,014) (3,114) (1,388) (53,064)
   Other Changes in Property & Equipment
    Proceeds From Sale of Property & Equipment                                 9 13 (70)                                         (4)          (6) 14 (7) 148                                         (32) - (19) 46
    Investment in Joint Venture
    (Increase) Decrease in Short Term Investments

    Increase in Cash Surrender Value of Life Insurance
                                                                                                                                                                                                                                                                 Filed 08/21/20




               Net Cash Used in Investing Activities



CASH FLOW FROM FINANCING ACTIVITIES
    Net Issuance (Repayment) of LTD                                    5,559 (1,264) (14,620)                20.910         (28,822)      2,886       16,560            8            8           (439)            7                9          801
    Premium Financing                                                  (1,090) (665) (665)                     (665)           (665)        (311)       (525)        (525)      (1,031)         4.479          (381)        2.010              (33)
    Other                                                                 (531 4 (48)                              (40)     19,512          (204)       1103)        (147               6        (147           (50)       (1,248)       17,481
               Net Cash Provided (Used) by Financing Activities          ,416 _ 11.925) _ (15,3:             20.             (9,975)      2.372       15,931         (664)      11,018)         3,892          (425)           771       18,248



EFFECT OF EXCHANGE RATE ON CASH                                          (114)                                     213                       112         356          155         (885)              612        384       (19,858)       (18,799)
                                                                                                                                                                                                                                                                 Page 55 of 57




INTERCOMPANY (PAYMENTS) RECEIPTS

NET INCREASE (DECREASE) IN CASH                                        (2,132) (10,372) (15,752) 1,453 (1,209) 570 9,125 6,212 2,116 (5,992) 8,762 (4,175) (11,392)


CASH - BEGINNING OF PERIOD                                                M9 97.587 87.215 71.463 72,916 71.708 72,278 81.403 87.615 89,732 83.740 92,502 99,713




 CASH - END OF PERIOD                                                                         S 71.463 S 72.916                        S 72.278

                                                                                                                                                                                                                                                      19 of 21
                                                                                        ALLIED SYSTEMS HOLDINGS, INC. AND SUBSIDIARIES
                                                                                ACTUAL AND PROJECTED CONSOLIDATED STATEMENTS OF CASH FLOWS
                                                                                                                     For The Periods Ended
                                                                                                                          ($ in OOO's)

AHI Consolidated Allied Systems Holdings. Inc. Plan (P
                                                                 Actual            Actual           Forecast                      Forecast      Forecast      Forecast     Forecast       Forecast      Forecast      Forecast Forecast         Forecast

                                                                 01/31/09         02/28/09          03/31/09                      OS/31/09      06/30/09      07/31/09     08/31/09       09/30/09      10/31/09      11/30/09 12/31/09          2009
($ in thousands)
CASH FLOW FROM OPERATING ACTIVITIES
   Net Income (Loss)
   Adjustments to Reconcile Nel Income (Loss)to Net
   Cash Provided by Operating Activities;
       Depreciation & Amortizalion                                   4.654            4,623             4,599            4.648        4,680         3,158         3,230        3,247          3,265         3,301        3,309      3,320          46.032
       Loss (Gain) on Sale of Property & Equipment                        67                 4              5              (12)                                                                                                                           64
       Compensation Expense Related to Stock Options & Grants             81                81             81               B1           81            81            81            81            81            81           81         81                972
       Equity in Earnings of Joint Ventures
       Changes in Operating Assets:
           Accounts Receivable - Trade                               7,667            (2,117)           (2,654)          3.310          712         (3,137)       5,146        (5,627)        (8,284)                               2,713           7,084
           Accounts Receivable - Related Party
           Accounts Receivable - Other                               (1,027)             106            1,054              66           221           (196)        (157)           (72)        (320)           680          (45)      (221)             89
           Inventories                                                  147                74               37            1B5            (26)          (29)        (259)          146           (G7)             8         229          37             480
           Prepayment and Other Current Assets                         (238)             949                87           1.228          437            466        1,617        (1,547)        1,664         (4,340)      1,524      (3,116)         (1,270)
                                                                                                                                                                                                                                                                Case 13-50530-CSS




           Trade Accounts Payable                                    2,086            (1,065)              (99)           259            (21)       (1,524)       1.822           199         1,882           (363)         (76)    (1,484)         1,615
           Deferred Income Taxes / Tax Assets / Liabilities             (33)              (34)              G7             (19)           34             2         (254)         (135)        (1,034)         (197)        (300)      (176)         (2,078)
           Payable to Related Parties
           Accrued Wages & Benefits
           Accrued General Taxes
           Accrued Claims and Insurance Reserves
           Other Accrued Liabilities
           Other Long Term Liabilities
       Other Assets (includes Note Receivables)
                                                                                                                                                                                                                                                                Doc 772-20




              Total Adjustments
              Net Cash Provided by Operating Activities



CASH FLOW FROM INVESTING ACTIVITIES
   Net (Purchase) of Property & Equipment - Cap Ex                    (203)                  (7)               (1)        (558)        (777)         (583)         (870)       (1,449)       (1,449)      (11,531)       (1,153)     (730)        (19,312)
   Olher Changes in Property & Equipment
   Proceeds From Sale of Property & Equipment                           (67)                 (-*)              (S)          12                                                                                                                           (64)
   Investment in Joint Venture
   (Increase) Decrease in Short Term Investments                                                                                          (D
   Increase in Cash Surrender Value of Life Insurance
                                                                                                                                                                                                                                                                Filed 08/21/20




              Net Cash Used in Investing Activities                                                                                   J[7781        J5821


CASH FLOW FROM FINANCING ACTIVITIES
   Net Issuance (Repayment) of LTD                                     (443)
   Premium Financing                                                 (5,316)
   Other                                                                    3
              Net Cash Provided (Used) by Financing Activities
                                                                                                                                                                                                                                                                Page 56 of 57




EFFECT OF EXCHANGE RATE ON CASH                                       (114)                                               (709) (3,061)                                                                                                              (816)

INTERCOMPANY (PAYMENTS) RECEIPTS

NET INCREASE (DECREASE) IN CASH                                                                                                                                                                                                     (3,734) (44,957)


CASH . BEGINNING OF PERIOD                                                                                                                                                                                                         47,104 88,327




CASH - END OF PERIOD

                                                                                                                                                                                                                                              20 of 21
                                                                                       ALLIED SYSTEMS HOLDINGS, INC. AND SUBSIDIARIES
                                                                             ACTUAL AND PROJECTED CONSOLIDATED STATEMENTS OF CASH FLOWS
                                                                                                           For The Periods Ended
                                                                                                                 ($ in OOO's)

AHI Consolidated Allied Systems Holdings. Inc. Plan (P
                                                                 Forecast Forecast           Forecast      Forecast      Forecast      Forecast      Forecast      Forecast       Forecast      Forecast        Forecast      Forecast       Forecast
                                                                 01/31/10 0208/10            03/31/10      04/30/10      OS/31/10      06/30/10      07/31/10      OW3V10         09/30/10      10/3V10         11/30/10      12/31/10         2010
($ in thousands)
CASH FLOW FROM OPERATING ACTIVITIES
   Net Income (Loss)
   Adjustments to Reconcile Net Income (Loss)to Net
   Cash Provided by Operating Activities:
       Depreciation & Amortization                                  3,379         3,224          3,276         3,253         3.384         2,577         2.604         2,815          2.835         2,864           2,886         2.902          36,000
       Loss (Gain) on Sale of Property & Equipment
       Compensation Expense Related to Stock Options & Grants          81             81            81            81            81            81            61             81            81            81              81            81                972
       Equity in Earnings of Joint Ventures
       Changes in Operating Assets:
            Accounts Receivable - Trade                             (1,401)        (141)         (3,106)       3,153         (5,366)     (10,953)       15,004         (8,796)                      3,728           1.943         2,951          (2,536)
            Accounts Receivable - Related Party
            Accounts Receivable - Other                                 81           (11)         (104)           49            258         (350)         (157)            (72)        (320)           680             (45)         (221)          (212)
            Inventories                                                366           (30)         (245)           29           (171)          84            (60)          145           (70)             7            230             40            325
            Prepayment and Other Current Assets                     (4,422)       1,540          1,479           866         2,306         1,031         1,420         (1,745)        1,467         (4,042)         1,325         (2,450)        (1,224)
            Trade Accounts Payable                                    (561)          689            705          267           (680)       1,390         (1,277)       1,353            353           (482)            76           (568)         1,864
                                                                                                                                                                                                                                                             Case 13-50530-CSS




            Deferred Income Taxes / Tax Assets / Liabilities        (2,321)       (1,639)          (779)         177            109          248         (1,446)       1.159            670               (5)        (405)           220         (4,012)
            Payable to Related Parties
            Accrued Wages & Benefits                                (2,078)           (S3)          945          (70)          (865)       (1,5G7)       (2,449)        1,560         1.945           270           (1,765)        (933)         (5,092)
            Accrued General Taxes                                    1.670           485           (682)        (973)             5          (152)          102           (85)          102           657             (425)         490           1,194
            Accrued Claims and Insurance Reserves                     (102)         (118)          (136)        (137)          (154)         (148)         (156)         (142)         (148)         (154)            (146)        (161)         (1,703)
            Other Accrued Liabilities                               2,070         (1,368)        2,105           (30)          (794)       4,152         (2,939)        1,055          1,278          384           (2,812)         401           2,902
            Other Long Term Liabilities                               (190)         (219)          (253)        (255)          (285)        (275)          (290)         (2G4)         (275)         (286)            (271)         702          (2,163)
       Other Assets (includes Note Receivables)                         50            50                          50             50           50            50             50            50            50              50            50                477
                                                                                                                                                                                                                                                             Doc 772-20




               Total Adjustments
               Net Cash Provided by Operating Activities



CASH FLOW FROM INVESTING ACTIVITIES
    Net (Purchase) of Property & Equipment - Cap Ex                 (2,907)       (2,383)        (3,279)       (2,383)       (2,G43)       (2,383)       (2,383)       (2,156)        (2,303)       (2,353)         (2,156)       (2,156)       (29,485)
    Other Changes in Property & Equipment
    Proceeds From Sale of Property & Equipment
    Investment in Joint Venture
    (Increase) Decrease in Short Term Investments
    Increase in Cash Surrender Value of Life Insurance
                                                                                                                                                                                                                                                             Filed 08/21/20




               Net Cash Used in Investing Activities



CASH FLOW FROM FINANCING ACTIVITIES
    Net Issuance (Repayment) of LTD
    Premium Financing
    Other
               Net Cash Provided (Used) by Financing Actiuitie
                                                                                                                                                                                                                                                             Page 57 of 57




EFFECT OF EXCHANGE RATE ON CASH

INTERCOMPANY (PAYMENTS) RECEIPTS

NET INCREASE (DECREASE) IN CASH


CASH - BEGINNING OF PERIOD



 CASH - END OF PERIOD

                                                                                                                                                                                                                                            21 of 21
